SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M1 0 - K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission file number: 000-51507 WATERSTONE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Federally Chartered Corporation 39-0691250 (State or other jurisdiction of (I.R.S.Employer Identification No.) incorporation or organization) 11lank Ct, Wauwatosa,WI (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (414) 761-1000 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 Par Value The NASDAQ Stock Market, LLC (Title of class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant is a well-known seasoned issuer (as defined in Rule 405 of the 1933 Act). Yes * No R Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the 1934 Act. Yes * No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No * Indicate by check mark whether the registrant has submitted electronically and postedon its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes R No * Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act Large accelerated filer * Accelerated filer R Non-accelerated filer * Smaller Reporting Company * Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 under the Exchange Act). Yes * No R The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2011, as reported by the NASDAQ Capital Market® was approximately $70.3million. As of February29, 2012, 31,350,097 shares of the Registrant’s Common Stock were validly issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part of Form 10-K Into Which Document Portions of Document are Incorporated Proxy Statement for Annual Meeting of Part III Shareholders on May 22, 2012 WATERSTONE FINANCIAL, INC. FORM 10-K ANNUAL REPORT TO THE SECURITIES AND EXCHANGE COMMISSION FOR THE YEAR ENDED DECEMBER 31, 2011 TABLE OF CONTENTS ITEM PAGE PART I 1. Business 3 - 29 1A. Risk Factors 30 - 32 1B. Unresolved Staff Comments 33 2. Properties 33 3. Legal Proceedings 33 4. Submission of Matters to a Vote of Security Holders 33 PART II 5. Market for Registrant's Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 33 - 35 6. Selected Financial Data 36 - 37 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 38 - 50 7A. Quantitative and Qualitative Disclosures About Market Risk 51 8. Financial Statements and Supplementary Data 52 - 89 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 90 9A. Controls and Procedures 90 - 91 9B. Other Information 92 PART III Directors and Executive Officers of the Registrant 92 Executive Compensation 93 Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters 93 Certain Relationships and Related Transactions, and Director Independence 93 Principal Accountant Fees and Services 93 PART IV Exhibits and Financial Statement Schedules 94 Signatures 95 2 Part 1 Waterstone Financial, Inc. and its subsidiaries, including WaterStone Bank, SSB, are referred to herein as the “Company,” “Waterstone Financial,” or “we.” Item 1.Business Introduction Waterstone Financial, Inc. is the mid-tier stockholding company subsidiary of Lamplighter Financial, MHC, formed as part of the reorganization of WaterStone Bank into mutual holding company form.WaterStone Bank was converted from a mutual to a stock savings bank as part of our reorganization.At December 31, 2011, 74% of Waterstone Financial, Inc. outstanding shares were held by Lamplighter Financial, HMC and 26% were held by public shareholders.In this report, we refer to WaterStone Bank, our wholly owned subsidiary, both before and after the reorganization, as “WaterStone Bank” or the “Bank.” On September 28, 2007, the Company completed its charter conversion to change the Company’s charter from a Wisconsin corporation to that of a federal corporation. Similarly, the Company’s mutual holding company parent, Lamplighter Financial, MHC (the “MHC”), also completed its charter conversion to change the MHC’s charter from a Wisconsin chartered mutual holding company to a federally chartered mutual holding company.Shareholders were not required to exchange stock certificates in the name of Wauwatosa Holdings, Inc. for stock certificates in the name of Waterstone Financial, Inc.All references to Waterstone Financial, Inc. include Wauwatosa Holdings, Inc.WaterStone Bank continues to be a Wisconsin chartered savings bank. The Company maintains a website at www.wsbonline.com.We make available through that website, free of charge, copies of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, amendments to those reports and proxy materials as soon as is reasonably practical after the Company electronically files those materials with, or furnishes them to, the Securities and Exchange Commission.You may access those reports by following the links under “Investor Relations” at the Company’s website. Cautionary Factors This Form 10-K contains or incorporates by reference various forward-looking statements concerning the Company's prospects that are based on the current expectations and beliefs of management.Forward-looking statements may also be made by the Company from time to time in other reports and documents as well as in oral presentations.When used in written documents or oral statements, the words "anticipate," "believe," "estimate," "expect," "objective" and similar expressions and verbs in the future tense, are intended to identify forward-looking statements.The statements contained herein and such future statements involve or may involve certain assumptions, risks and uncertainties, many of which are beyond the Company's control, that could cause the Company's actual results and performance to differ materially from what is expected.In addition to the assumptions and other factors referenced specifically in connection with such statements, the following factors could impact the business and financial prospects of the Company: · our ability to maintain higher regulatory capital levels as imposed by federal and state regulators; · adverse changes in real estate markets; · adverse changes in the securities markets; · general economic conditions, either nationally or in our market area, that are worse than expected; · inflation and changes in interest rates that reduce our margins or reduce the fair value of financial instruments; · changes in interest rates that reduce loan origination volumes and, ultimately, income from our mortgage banking operations; · legislative or regulatory changes that adversely affect our business; · our ability to maintain adequate levels of liquidity given regulatory limits on sources of funding and rates that can be paid for funding; · our ability to enter new markets successfully and to take advantage of growth opportunities; · significantly increased competition among depository and other financial institutions; · changes in accounting policies and practices, as may be adopted by the bank regulatory agencies and the Financial Accounting Standards Board; and · changes in consumer spending, borrowing and savings habits. See also the factors regarding future operations discussed in "Management's Discussion and Analysis of Financial Condition and Results of Operations" and "Risk Factors" below. 3 BUSINESS OF WATERSTONE BANK General Our principal business consists of attracting deposits from the general public in the areas surrounding our eight banking offices and our nine automated teller machines (“ATM”), including stand-alone ATM facilities, located in Milwaukee, Washington and Waukesha counties, Wisconsin. We invest those deposits, together with funds generated from operations, primarily in residential real estate mortgage loans. At December 31, 2011, residential real estate mortgage loans comprised 88.5% of our total loans receivable. On that same date, our residential real estate mortgage loan portfolio was comprised of first mortgage loans secured by one-to four-family residences (39.7%), and over four-family residences (44.0%).The remainder of our residential real estate mortgage loans consisted of home equity loans and lines of credit (4.8%) secured by a junior position on one-to four-family residences. The remainder of our loans receivable consists of construction and land mortgages, commercial mortgages, commercial business loans and consumer loans. Our revenues are derived principally from interest on loans and securities and mortgage banking activities. Our primary sources of funds are deposits, borrowings and principal and interest payments on loans and securities. Business Strategy Our business strategy is to operate as a well-capitalized and profitable community bank dedicated to providing a complete range of banking products and services available through multiple delivery channels. Our principal business activity historically has been the origination of residential mortgage loans, including over four-family properties. In 2006, we added a mortgage banking subsidiary and in 2007, we added additional business loan and deposit products and expanded our consumer loan product base.There can be no assurances that we will successfully implement our business strategy. Elements of our business strategy are as follows: • Improve Asset Quality.By all measures, our asset quality has deteriorated over the past five years.We have taken a number of significant steps to improve our underwriting of loans and monitoring asset quality.In 2006, we rewrote our underwriting policies, strengthened our underwriting and administration standards and implemented an officers’ loan committee for review and approval of all loans in excess of $500,000.We hired senior loan officers experienced in systematically identifying, objectively evaluating and documenting good credit risks.In 2007, we added an independent loan underwriting function for all residential loans and a loan review function to ensure that newly implemented controls and safeguards are uniformly implemented and applied.We also expanded our collections staff and upgraded our information management systems to reduce the number of past-due loans that become chronically delinquent.In 2008, we hired a Chief Credit Officer (CCO) and moved the credit analysis and loan review functions to a newly formed credit department headed by the CCO.The CCO reports directly to the Chief Executive Officer.Notwithstanding the forgoing, in the current distressed economic environment at December 31, 2011 non-accrual loans totaled $78.2 million, or 6.4% of total loans receivable and real estate owned totaled $56.7 million.During the year ended December 31, 2011, net charge-offs totaled $18.8 million. • Capital Maintenance. Given the continuing weakness in our local and national economies, it is imperative that the Company maintain its current level of capital strength.Continuing loan losses have eroded total shareholders’ equity by 16.9% since December 31, 2007.The Company will continue reducing total assets during the year ending December 31, 2012 in order to maintain or increase its 9.8% equity to total assets ratio that existed as of December 31, 2011.However, a declining asset base will reduce our ability to generate net interest income. • Adequate Liquidity. Until such time as we achieve our goal of improved asset quality, we will maintain higher than usual levels of balance sheet liquidity.We have more than tripled our cash and cash equivalents balances from less than $25 million at December 31, 2008 to $80 million at December 31, 2011.Generally, higher levels of liquidity result in lower levels of interest income; however, the Company believes that having ready cash under current economic conditions is important to the operation of our business. • Mortgage Banking.We offer owner-occupied residential real estate mortgage loans through eight WaterStone Bank offices and thirty-eight Waterstone Mortgage Corporation offices in eleven states.Mortgage banking has historically been a volatile industry and continues to be so.However, we are committed to and continue to invest in this product line.Transaction volume will vary significantly and proportionally to movements in mortgage interest rates but we strive to maintain a standard net profit margin even as transaction volume varies. • Continuing Emphasis on Residential Real Estate Lending. We offer long-term, fixed-rate loans and indexed, adjustable mortgage loans to our owner-occupied residential mortgage customers. We intend to continue our emphasis on the origination of residential real estate loans, especially over four-family loans. Current loans-to-one borrower limitations cap the amount of credit that we can extend to a single or affiliated group of borrowers at 15% of WaterStone Bank’s capital. • Expansion of Product Offerings.In 2007, the Bank began offering variable rate, indexed residential mortgage loan and long-term fixed rate residential mortgage loans.Expanded on-line banking and other forms of electronic banking have also provided the opportunity to add more commercial transaction accounts to our funding mix. In 2011, the Bank began offering mobile banking capabilities which allow for account balance and transaction inquires, balance transfers and bill pay. 4 Competition We face competition within our market area both in making real estate loans and attracting deposits. The Milwaukee-Waukesha-West Allis metropolitan statistical area has a high concentration of financial institutions including large commercial banks, community banks and credit unions. The FDIC has determined that our market area is a “high-rate” area with regard to deposit pricing as compared to the rest of the United States.As of June30, 2011, based on the FDIC’s annual Summary of Deposits Report, we had the seventh largest market share in our metropolitan statistical area representing 2.0% of all deposits. Our competition for loans and deposits comes principally from commercial banks, savings institutions, mortgage banking firms and credit unions. We face additional competition for deposits from money market funds, brokerage firms, and mutual funds. Our primary focus is to build and develop profitable consumer and commercial customer relationships while maintaining our role as a community bank. Market Area The Bank’s market area is broadly defined as the Milwaukee, Wisconsin metropolitan market which is geographically located in the southeast corner of the state.More specifically, our primary market area is Milwaukee and Waukesha counties and the five surrounding counties of Ozaukee, Washington, Jefferson, Walworth and Racine.The Bank has four branch offices in Milwaukee County, three branch offices in Waukesha County and one branch office in Washington County.At June 30, 2011, 46.8% of deposits in the state of Wisconsin were located in the seven County metropolitan Milwaukee market. Our primary market area for deposits includes the communities in which we maintain our banking office locations. Our primary lending market area is broader than our primary deposit market area and includes all of the primary market area noted above but extends further west to the Madison, Wisconsin market and further north to the Appleton and Green Bay, Wisconsin markets.In addition, our mortgage banking operation has ten offices in Pennsylvania, nine offices in Wisconsin, five offices in Minnesota, four offices in Florida, two offices each in Arizona, Idaho and Indiana and one office each in Iowa, Illinois, Maryland and Ohio. Lending Activities The scope of the discussion included under “Lending Activities” is limited to lending operations related to loans originated for investment.A discussion of the lending activities related to loans originated for sale is included under “Mortgage Banking Activities.” Historically, our principal lending activity has been originating mortgage loans for the purchase or refinancing of residential real estate. Generally, we retain the loans that we originate which we refer to as loans originated for investment. One- to four-family residential mortgage loans represented $498.8 million, or 39.7%, of our total loan portfolio at December 31, 2011.Over four-family residential mortgage loans represented $552.2 million, or 44.0%, of our total loan portfolio at December 31, 2011.We also offer construction and land loans, commercial real estate loans, home equity lines of credit and commercial loans. At December 31, 2011, construction and land loans, commercial real estate loans, home equity loans and commercial business loans totaled $45.2 million, $65.4 million, $60.0 million and $34.4 million, respectively. 5 Loan Portfolio Composition.The following table sets forth the composition of our loan portfolio in dollar amounts and as a percentage of the total portfolio at the dates indicated. At December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in Thousands) Mortgage loans: Residential real estate: One- to four-family $ % $ % $ % $ % $ % Over four-family % Home equity % Construction and land % Commercial % Commercial business % Consumer % Total loans % Undisbursed loan proceeds ) Net deferred loan fees and premiums ) Loans receivable Allowance for loan losses ) Loans, net $ Loan Portfolio Maturities and Yields.The following table summarizes the final maturities of our loan portfolio at December 31, 2011.Maturities are based upon the final contractual payment dates and do not reflect the impact of prepayments and scheduled monthly payments that will occur. One- to four-family Over four-family Home Equity Construction and Land Weighted Weighted Weighted Weighted Maturity Date Amount Average Rate Amount Average Rate Amount Average Rate Amount Average Rate (Dollars in Thousands) Jan 1, 2012 –Dec 31, 2012 $ % $ % $ % $ % Jan 1, 2013 –Dec 31, 2013 % Jan 1, 2014 –Dec 31, 2014 % Jan 1, 2015 –Dec 31, 2015 % Jan 1, 2016 –Dec 31, 2016 % Jan 1, 2017 and thereafter % Total $ % $ % $ % $ % Commercial Real Estate Commercial Business Consumer Total Weighted Weighted Weighted Weighted Maturity Date Amount Average Rate Amount Average Rate Amount Average Rate Amount Average Rate (Dollars in Thousands) Jan 1, 2012 –Dec 31, 2012 $ % $ % $ 90 % $ % Jan 1, 2013 –Dec 31, 2013 % % 8 % % Jan 1, 2014 –Dec 31, 2014 % % 11 % % Jan 1, 2015 –Dec 31, 2015 % % - - % Jan 1, 2016 –Dec 31, 2016 % % - - % Jan 1, 2017 and thereafter % % - - % Total $ % $ % $ % $ % 6 The following table sets forth the scheduled repayments of fixed and adjustable rate loans at December 31, 2011 that are contractually due after December 31, 2012. Due After December 31, 2012 Fixed Adjustable Total (In Thousands) Mortgage loans Real estate loans: One- to four-family $ $ $ Over four-family Home equity Construction and land Commercial Commercial Consumer 19 - 19 Total loans $ $ $ One- to Four-Family Residential Mortgage Loans.WaterStone Bank’s primary lending activity is originating residential mortgage loans secured by properties located in Milwaukee and surrounding counties.One- to four-family residential mortgage loans totaled $498.8 million, or 39.7% of total loans at December 31, 2011.One- to four-family residential mortgage loans originated for investment during the year ended December 31, 2011 totaled $13.7 million, or 11.7% of all loans originated.Our one- to four-family residential mortgage loans have fixed and adjustable rates.Our variable-rate mortgage loans generally provide for maximum rate adjustments of 100 basis points per adjustment, with a lifetime maximum adjustment of either 300 or 600 basis points, regardless of the initial rate.Our variable-rate mortgage loans typically amortize over terms of up to 30 years.Portfolio one- to four-family variable-rate loans at December 31, 2011 are not necessarily indexed.They are adjustable semi-annually at our discretion with the limits noted above.The Company does not and has never offered residential mortgage loans specifically designed for borrowers with sub-prime credit scores, including Alt-A and negative amortization loans.Further, prior to 2007, we did not offer indexed, variable-rate loans other than home equity lines of credit and we have never offered “teaser rate” first mortgage products. Variable rate mortgage loans can decrease the interest rate risk associated with changes in market interest rates by periodically repricing, but involve other risks because, as interest rates increase, the underlying payments by the borrower increase, thus increasing the potential for default by the borrower.At the same time, the marketability of the underlying collateral may be adversely affected by higher interest rates.Upward adjustment of the contractual interest rate is also limited by the maximum periodic and lifetime interest rate adjustments permitted by our loan documents and, therefore, the effectiveness of variable rate mortgage loans in decreasing the risk associated with changes in interest rates may be limited during periods of rapidly rising interest rates.Moreover, during periods of rapidly declining interest rates the interest income received from the adjustable rate loans can be significantly reduced, thereby adversely affecting interest income. All residential mortgage loans that we originate include "due-on-sale" clauses, which give us the right to declare a loan immediately due and payable in the event that, among other things, the borrower sells or otherwise disposes of the real property subject to the mortgage and the loan is not repaid.We also require homeowner's insurance and where circumstances warrant, flood insurance on properties securing real estate loans.The average single family first mortgage loan balance was $188,000 and the largest outstanding balance was $4.0 million on December 31, 2011.The average two- to four-family first mortgage loan balance was $144,000 on December 31, 2011 and the largest outstanding balance was $5.2 million, which is a consolidation loan that is collateralized by twenty-nine properties. Over Four-familyReal Estate Loans.Over four-family loans totaled $552.2 million, or 44.0% of total loans at December 31, 2011.Over four-family loans originated during the year ended December 31, 2011 totaled $60.4 million or 51.8% of all loans originated for investment.These loans are generally secured by properties located in our primary market area.Our over four-family real estate underwriting policies generally provide that such real estate loans may be made in amounts of up to 80% of the appraised value of the property provided the loan complies with our current loans-to-one borrower limit.Over four-family real estate loans are offered with interest rates that are fixed for periods of up to five years or are variable and either adjust based on a market index or at our discretion.Contractual maturities do not exceed 10 years while principal and interest payments are typically based on a 30-year amortization period.In reaching a decision on whether to make an over four-family real estate loan, we consider gross revenues and the net operating income of the property, the borrower's expertise and credit history, business cash flow, and the appraised value of the underlying property.In addition, we will also consider the terms and conditions of the leases and the credit quality of the tenants.We generally require that the properties securing these real estate loans have debt service coverage ratios (the ratio of earnings before interest, taxes, depreciation and amortization divided by interest expense and current maturities of long term debt) of at least 1.15 times.Generally, over four-family loans made to corporations, partnerships and other business entities require personal guarantees by the principals and by the owners of 20% or more of the borrower. An over four-family borrower's financial information is monitored on an ongoing basis by requiring periodic financial statement updates, payment history reviews and periodic face-to-face meetings with the borrower.We generally require borrowers with aggregate outstanding balances exceeding $1.0 million to provide updated financial statements and federal tax returns annually.These requirements also apply to all guarantors on these loans.We also require borrowers with rental investment property to provide an annual report of income and expenses for the property, including a tenant list and copies of leases, as applicable.The average outstanding over four-family mortgage loan balance was $704,000 on December 31, 2011 with the largest outstanding balance at $9.5 million.At December 31, 2011, our largest exposure to one borrower or to a related group of borrowers was $20.4 million, and consisted of six separate loans on residential properties with over four units.The largest loan in the group is a loan with an outstanding balance at December 31, 2011 of $6.4 million secured by a 112 unit apartment building. Loans secured by over four-family real estate generally involve larger principal amounts and greater risk than owner-occupied, one- to four-family residential mortgage loans.Because payments on loans secured by over four-family propertiesoften depend on the successful operation or management of the properties, repayment of such loans may be affected by adverse conditions in the real estate market or the economy. 7 Home Equity Loans. We also offer home equity loans and home equity lines of credit, both of which are secured by owner-occupied and non-owner occupied one- to four-family residences.At December 31, 2011, outstanding home equity loans and equity lines of credit totaled $60.0 million, or 4.8% of total loans outstanding.At December 31, 2011, the unadvanced portion of home equity lines of credit totaled $21.4 million.Home equity loans and lines originated during the year ended December 31, 2011 totaled $4.3 million, or 3.7% of all loans originated for investment.The underwriting standards utilized for home equity loans and home equity lines of credit include a determination of the applicant's credit history, an assessment of the applicant's ability to meet existing obligations and payments on the proposed loan, and the value of the collateral securing the loan.Home equity loans are offered with adjustable rates of interest and with terms up to 10 years.The loan-to-value ratio for our home equity loans and our lines of credit is generally limited to 90% when combined with the first security lien, if applicable.Our home equity lines of credit have ten-year terms and adjustable rates of interest, subject to a contractual floor, which are indexed to the prime rate, as reported in The Wall Street Journal.Interest rates on home equity lines of credit are generally limited to a maximum rate of 18%.The average outstanding home equity loan balance was $45,000 at December 31, 2011 with the largest outstanding balance at that date of $938,000. Residential Construction and Land Loans.We originate construction loans to individuals and contractors for the construction and acquisition of single and multi-family residences.At December 31, 2011, construction mortgage loans totaled $45.2 million, or 3.6%, of total loans.Construction and land loans originated during the year ended December 31, 2011 totaled $3.5 million, or 3.0% of all loans originated for investment.At December 31, 2011, the unadvanced portion of these construction loans totaled $5.7 million. Our construction mortgage loans generally provide for the payment of interest only during the construction phase, which is typically up to nine months although our policy is to consider construction periods as long as 12 months or more.At the end of the construction phase, the construction loan converts to a longer term mortgage loan.Construction loans can be made with a maximum loan-to-value ratio of 90%, provided that the borrower obtains private mortgage insurance if the loan balance exceeds 80% of the lesser of the appraised value or sales price of the secured property.The average outstanding construction loan balance totaled $700,000 on December 31, 2011 and ranged from $60,000 to $4.2 million.The average outstanding land loan balance was $405,000 on December 31, 2011 with the largest outstanding balance at $5.0 million. Before making a commitment to fund a residential construction loan, we require an appraisal of the property by an independent licensed appraiser.We also review and inspect each property before disbursement of funds during the term of the construction loan.Loan proceeds are disbursed after inspection based on the percentage of completion method. Construction financing is generally considered to involve a higher degree of credit risk than longer-term financing on improved, owner-occupied real estate.Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions.If the estimate of construction cost is inaccurate, we may be required to advance funds beyond the amount originally committed in order to protect the value of the property.Additionally, if the estimate of value is inaccurate, we may be confronted with a project, when completed, with a value that is insufficient to ensure full repayment of the loan. Commercial Real Estate Loans.Commercial real estate loans totaled $65.4 million at December 31, 2011, or 5.2% of total loans, and are made up of loans secured by office and retail buildings, churches, restaurants, other retail properties and mixed use properties.Commercial real estate loans originated during the year ended December 31, 2011 totaled $25.4 million, or 21.8% of all loans originated for investment.These loans are generally secured by property located in our primary market area.Our commercial real estate underwriting policies provide that such real estate loans may be made in amounts of up to 80% of the appraised value of the property.Commercial real estate loans are offered with interest rates that are fixed up to five years or are variable and either adjust based on a market index or at our discretion.Contractual maturities do not exceed 10 years while principal and interest payments are typically based on a 30-year amortization period.In reaching a decision on whether to make a commercial real estate loan, we consider gross revenues and the net operating income of the property, the borrower's expertise and credit history, business cash flow, and the appraised value of the underlying property.In addition, we will also consider the terms and conditions of the leases and the credit quality of the tenants.We generally require that the properties securing these real estate loans have debt service coverage ratios (the ratio of earnings before interest, taxes, depreciation and amortization divided by interest expense and current maturities of long term debt) of at least 1.15 times.Environmental surveys are required for commercial real estate loans when environmental risks are identified.Generally, commercial real estate loans made to corporations, partnerships and other business entities require personal guarantees by the principals and by the owners of 20% or more of the borrower. A commercial borrower's financial information is monitored on an ongoing basis by requiring periodic financial statement updates, payment history reviews and periodic face-to-face meetings with the borrower.We generally require borrowers with aggregate outstanding balances exceeding $1.0 million to provide annually updated financial statements and federal tax returns.These requirements also apply to all guarantors on these loans.We also require borrowers to provide an annual report of income and expenses for the property, including a tenant list and copies of leases, as applicable.The average commercial real estate loan in our portfolio at December 31, 2011 was $564,000 with the largest outstanding balance at $3.6 million. Commercial Loans.Commercial loans totaled $34.4 million at December 31, 2011, or 2.7% of total loans, and are made up of loans secured by accounts receivable, inventory, equipment and real estate.Commercial loans originated during the year ended December 31, 2011 totaled $9.4 million, or 8.0% of all loans originated.These loans are generally made to borrowers that are located in our primary market area.Working capital lines of credit are granted for the purpose of carrying inventory and accounts receivable or purchasing equipment.These lines require that certain working capital ratios must be maintained and are monitored on a monthly or quarterly basis.Working capital lines of credit are short-term loans of 12 months or less with variable interest rates.At December 31, 2011, the unadvanced portion of working capital lines of credit totaled $10.3 million.Outstanding balances fluctuate up to the maximum commitment amount based on fluctuations in the balance of the underlying collateral.Personal property loans secured by equipment are considered commercial business loans and are generally made for terms of up to 84 months and for up to 80% of the value of the underlying collateral.Interest rates on equipment loans may be either fixed or variable.Commercial business loans are generally variable rate loans with initial fixed rate periods of up to five years.These loans generally amortize over 15 to 25 years. A commercial borrower's financial information is monitored on an ongoing basis by requiring periodic financial statement updates, usually quarterly, payment history reviews and periodic face-to-face meetings with the borrower.The average outstanding commercial loan at December 31, 2011 was $174,000 with the largest outstanding balance at $2.4 million. 8 The following table shows loan origination, principal repayment activity, transfers to real estate owned, charge-offs and sales during the periods indicated. Year Ended December 31, (In Thousands) Total loans at beginning of year $ $ Mortgage loans originated for investment: Residential One- to four-family Over four-family Home equity Construction and land Commercial Total mortgage loans originated for investment Consumer loans originated for investment - 76 Commercial loans originated for investment Total loans originated for investment Principal repayments ) ) ) Transfers to real estate owned ) ) ) Loan principal charge-offs ) ) ) Net activity in loans held for investment ) ) ) Loans originated for sale Loans sold ) ) ) Net activity in loans held for sale ) Total loans receivable and held for sale at end of period $ Origination and Servicing of Loans.All loans originated by us are underwritten pursuant to internally developed policies and procedures.While we generally underwrite owner-occupied residential mortgage loans to Freddie Mac and Fannie Mae standards, due to several unique characteristics, our loans originated prior to 2008 do not conform to the secondary market standards.The unique features of these loans include: interest payments in advance of the month in which they are earned, discretionary rate adjustments that are not tied to an independent index and pre-payment penalties. Exclusive of our mortgage banking operations, we generally retain in our portfolio a significant majority of the loans that we originate.At December 31, 2011, WaterStone Bank was servicing $4.1 million in loan participations originated by the Bank and subsequently sold to unrelated third parties.Loan servicing includes collecting and remitting loan payments, accounting for principal and interest, contacting delinquent mortgagors, supervising foreclosures and property dispositions in the event of unremedied defaults, making certain insurance and tax payments on behalf of the borrowers and generally administering the loans. Loan Approval Procedures and Authority.WaterStone Bank’s lending activities follow written, non-discriminatory, underwriting standards and loan origination procedures established by WaterStone Bank’s board of directors.The loan approval process is intended to assess the borrower's ability to repay the loan, the viability of the loan and the adequacy of the value of the property that will secure the loan, if applicable.To assess the borrower's ability to repay, we review the employment and credit history and information on the historical and projected income and expenses of borrowers. Loan officers are authorized to approve and close any loan that qualifies under WaterStone Bank underwriting guidelines within the following lending limits: o A secured one- to four-family mortgage loan up to $500,000 for a borrower with total outstanding loans from the Bank of less than $1,000,000 that is independently underwritten can be approved by select loan officers. o A loan up to $500,000 for a borrower with total outstanding loans from the Bank of less than $500,000 can be approved by select commercial loan officers. o Any secured mortgage loan ranging from $500,001 to $2,999,999 or any new loan to a borrower with outstanding loans from the Bank exceeding $1,000,000 must be approved by the Officer Loan Committee. o Any loan for $3,000,000 or more must be approved by the Officer Loan Committee and the board of directors prior to closing.Any new loan to a borrower with outstanding loans from the Bank exceeding $10,000,000 must be approved by the board of directors prior to closing. 9 Asset Quality When a loan becomes more than 30 days delinquent, WaterStone Bank sends a letter advising the borrower of the delinquency.The borrower is given 30 days to pay the delinquent payments or to contact WaterStone Bank to make arrangements to bring the loan current over a longer period of time.If the borrower fails to bring the loan current within 90 days from the original due date or to make arrangements to cure the delinquency over a longer period of time, the matter is referred to legal counsel and foreclosure or other collection proceedings are considered.We may consider forbearance in select cases where a temporary loss of income might result, if a reasonable plan is presented by the borrower to cure the delinquency in a reasonable period of time after his or her income resumes. All loans are reviewed on a regular basis, and such loans are placed on non-accrual status when they become more than 90 or more days delinquent.When loans are placed on non-accrual status, unpaid accrued interest is reversed, and further income is recognized only to the extent received. Non-Performing Assets.Non-performing assets consist of non-accrual loans and other real estate owned.Loans are generally placed on non-accrual status when contractually past due 90 days or more as to interest or principal payments.Additionally, whenever management becomes aware of facts or circumstances that may adversely impact the collectibility of principal or interest on loans, management may place such loans on non-accrual status immediately, rather than waiting until the loan becomes 90 days past due. At that time, previously accrued and uncollected interest on such loans is reversed and additional income is recorded only to the extent that payments are received and the collection of principal is reasonably assured.Generally, loans are restored to accrual status when the obligation is brought current, has performed in accordance with the contractual terms for a reasonable period of time, and the ultimate collectibility of the total contractual principal and interest is no longer in doubt. The table below sets forth the amounts and categories of our non-accrual loans and real estate owned at the dates indicated. At December 31, (Dollars in Thousands) Non-accrual loans: Residential One- to four-family $ $ Over four-family Home equity Construction and land Commercial real estate Commercial - Consumer - Total non-accrual loans Real estate owned One- to four-family Over four-family Construction and land Commercial real estate Total real estate owned Total non-performing assets $ Total performing troubled debt restructurings $ $ Total non-accrual loans to total loans, net % Total non-accrual loans and performing troubled debt restructurings to total loans receivable % Total non-accrual loans to total assets % Total non-performing assetsto total assets % 10 All loans that exceed 90 days with respect to past due principal and interest are recognized as non-accrual.Troubled debt restructurings which are still on nonaccrual either due to being past due greater than 90 days, or which have not yet performed under the modified terms for a reasonable period of time, are included in the table above.In addition, loans which are past due less than 90 days are evaluated to determine the likelihood of collectability given other credit risk factors such as early stage delinquency, the nature of the collateral or the results of a borrower fiscal review.When the collection of all contractual principal and interest is determined to be unlikely, the loan is moved to non-accrual status and an updated appraisal of the underlying collateral is ordered.This process generally takes place between contractual past due dates 60 and 90 days.Upon determining the updated estimated value of the collateral, a loan loss provision is recorded to establish a specific reserve to the extent that the outstanding principal balance exceeds the updated estimated net realizable value of the collateral.When a loan is determined to be uncollectible, typically coinciding with the initiation of foreclosure action, the specific reserve is reviewed for adequacy, adjusted if necessary, and charged-off. Total non-accrual loans decreased by $6.0 million, or 7.1%, to $78.2 million as of December 31, 2011 compared to $84.2 million as of December 31, 2010.Notwithstanding the decrease in non-accrual loans during the current year, the ratio of non-accrual loans to total loans remained consistent at 6.43% at December 31, 2011 compared to 6.44% at December 31, 2010.A total of $59.7 million in loans were placed on non-accrual status during the year ended December 31, 2011.Offsetting the addition were $28.3 million in transfers to real estate owned (net of charge-offs), $11.2 million in principal pay downs, $14.1 million in charge-offs and $12.1 million in loans that returned to accrual status and other adjustments. Of the $78.2 million in total non-accrual loans as of December 31, 2011, $59.0 million in loans have been specifically reviewed to assess whether a specific valuation allowance is necessary.A specific valuation allowance is established for an amount equal to the impairment when the carrying value of the loan exceeds the present value of expected future cash flows, discounted at the loan’s original effective interest rate or the fair value of the underlying collateral with an adjustment made for costs to dispose of the asset.Based upon these specific reviews, a total of $10.1 million in partial charge-offs have been recorded with respect to these loans as of December 31, 2011.Partially charged-off loans measured for impairment based upon net realizable collateral value are maintained in a “non-performing” status and are disclosed as impaired loans.In addition, specific reserves totaling $7.1 million have been recorded as of December 31, 2011.The remaining $19.2 million of non-accrual loans were reviewed on an aggregate basis and $4.6 million in general valuation allowance was deemed necessary as of December 31, 2011.The $4.6 million in general valuation allowance is based upon a migration analysis performed with respect to similar non-accrual loans in prior periods. There were no accruing loans past due 90 days or more during the years ended December 31, 2011, 2010 or 2009. Troubled Debt Restructurings. At December 31, (Dollars in Thousands) Troubled debt restructurings Substandard $ Watch Total troubled debt restructurings $ Troubled debt restructurings increased $18.9 million, or 51.9%, to $55.4 million at December 31, 2011 from $36.5 million at December 31, 2010.During the three months ended September 30, 2011, the Company adopted Accounting Standards Update 2011-02, A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring, which provided additional guidance for creditors in determining whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring. Based upon the provisions of this standard, the Company determined that 40 loans totaling $10.8 million not previously classified as troubled debt restructurings met the definition of a troubled debt restructuring set forth under the ASU 2011-02.In all cases, the $10.8 million in loans were modified under a legal agreement such as a bankruptcy plan or a stipulation agreement meant to prevent a foreclosure.In all cases, these loans had previously been, and continue to be classified as impaired, substandard and nonperforming.As each loan had been previously identified as impaired, an impairment review had been performed with respect to each loan and appropriate provisions for loan loss had been provided in prior periods.As such, the classification of these loans as troubled debt restructurings had no impact on the allowance for loan losses. All troubled debt restructurings are considered to be impaired and are risk rated as either substandard or watch and are included in the internal risk rating tables disclosed in Note 3 in the notes to the financial statements.Specific reserves have been established to the extent that the collateral-based impairment analyses indicate that a collateral shortfall exists or to the extent that a discounted cash flow analysis results in an impairment. 11 Loan Delinquency. The following table summarizes loan delinquency in total dollars and as a percentage of the total loan portfolio: At December 31, (Dollars in Thousands) Loans past due less than 90 days $ Loans past due 90 days or more Total loans past due $ Total loans past due to total loans receivable % % Total loans past due increased by $2.7 million, or 3.0%, to $93.4 million at December 31, 2011 from $90.7 million at December 31, 2010.Loans past due less than 90 days increased by $8.0 million, or 27.7%, during the year ended December 31, 2011while loans past due 90 days or more decreased by $5.2 million, or 8.5%. The $8.0 million increase in loans past due less than 90 days was solely attributable to a $12.3 million lending relationship collateralized by over four-family residential real estate. Real Estate Owned. Total real estate owned decreased by $1.1 million, or 1.9%, to $56.7 million at December 31, 2011, compared to $57.8 million at December 31, 2010.During the year ended December 31, 2011, $28.3 million was transferred from loans to real estate owned upon completion of foreclosure.Declines in property values evidenced by updated appraisals, responses to list prices on properties held for sale and/or deterioration in the condition of properties resulted in write-downs totaling $6.8 million during the year ended December 31, 2011.During the same period, sales of real estate owned totaled $22.4 million.New appraisals received on real estate owned and collateral dependent impaired loans are based upon an “as is value” assumption.During the period of time in which we are awaiting receipt of an updated appraisal, loans evaluated for impairment based upon collateral value are measured by the following: · Applying an updated adjustment factor (as described previously) to an existing appraisal; · Confirming that the physical condition of the real estate has not significantly changed since the last valuation date; · Comparing the estimated current value of the collateral to that of updated sales values experienced on similar collateral; · Comparing the estimated current value of the collateral to that of updated values seen on current appraisals of similar collateral; and · Comparing the estimated current value to that of updated listed sales prices on our real estate owned and that of similar properties (not owned by the Company). We owned 323 properties as of December 31, 2011, compared to 284 properties at December 31, 2010.Of the $56.7 million in real estate owned properties as of December 31, 2011, $47.9 million consist of one– to four-family, over four-family and commercial real estate properties.Of all real estate owned, these property types present the greatest opportunity to offset operating expenses through the generation of rental income.Of the $47.9 million in one- to four-family, over four-family and commercial real estate properties, $32.7 million, or 68.3%, represent properties that are generating rental revenue or are being managed with the intent ofattracting a lessee to generate revenue.Foreclosed properties are recorded at the lower of carrying value or fair value with charge-offs, if any, charged to the allowance for loan losses upon transfer to real estate owned.The fair value is primarily based upon updated appraisals in addition to an analysis of current real estate market conditions. Allowance for Loan Losses We establish valuation allowances on loans that are deemed to be impaired. A loan is considered impaired when, based on current information and events, it is probable that we will not be able to collect all amounts due according to the contractual terms of the loan agreement. A valuation allowance is established for an amount equal to the impairment when the carrying amount of the loan exceeds the present value of the expected future cash flows, discounted at the loan’s original effective interest rate or the fair value of the underlying collateral. We also establish valuation allowances based on an evaluation of the various risk components that are inherent in the loan portfolio. The risk components that are evaluated include past loan loss experience; the level of non-performing and classified assets; current economic conditions; volume, growth, and composition of the loan portfolio; adverse situations that may affect the borrower’s ability to repay; the estimated value of any underlying collateral; regulatory guidance; and other relevant factors. The allowance is increased by provisions charged to earnings and recoveries of previously charged-off loans and reduced by charge-offs. The appropriateness of the allowance for loan losses is reviewed and approved quarterly by the WaterStone Bank board of directors. The allowance reflects management’s best estimate of the amount needed to provide for the probable loss on impaired loans and other inherent losses in the loan portfolio, and is based on a risk model developed and implemented by management and approved by the WaterStone Bank board of directors. 12 Actual results could differ from this estimate, and future additions to the allowance may be necessary based on unforeseen changes in loan quality and economic conditions. In addition, the Federal Deposit Insurance Corporation and the Wisconsin Department of Financial Institutions, as an integral part of their examination process, periodically review WaterStone Bank’s allowance for loan losses. Such regulators have the authority to require WaterStone Bank to recognize additions to the allowance based on their judgments of information available to them at the time of their review or examination. Any loan that is 90 or more days delinquent is placed on non-accrual and classified as a non-performing asset. A loan is classified as impaired when it is probable that we will be unable to collect all amounts due in accordance with the terms of the loan agreement.Non-performing assets are then evaluated and accounted for in accordance with generally accepted accounting principles. The following table sets forth activity in our allowance for loan losses for the periods indicated. At or for the Year Ended December 31, (Dollars in Thousands) Balance at beginning of period $ Provision for loan losses Charge-offs: Mortgage loans One- to four-family Over four-family Home equity Construction and land Commercial real estate 27 Consumer 10 13 9 4 3 Commercial - - Total charge-offs Recoveries: Mortgage loans One- to four-family 68 Over four-family 40 55 23 31 - Home equity 7 3 1 1 1 Construction and land 69 2 77 - Commercial real estate 6 1 - - 40 Consumer 1 1 1 6 1 Commercial 35 1 - - - Total recoveries Net charge-offs Allowance at end of year $ Ratios: Allowance for loan losses to non- performing loans at end of period % Allowance for loan losses to net loans outstanding at end of period % Net charge-offs to average loans outstanding (annualized) % Current year provision for loan losses to net charge-offs % Net charge-offs to beginning of the year allowance % 13 Allocation of Allowance for Loan Losses.The following table sets forth the allowance for loan losses allocated by loan category, the total loan balances by category, and the percent of loans in each category to total loans at the dates indicated.The allowance for loan losses allocated to each category is not necessarily indicative of future losses in any particular category and does not restrict the use of the allowance to absorb losses in other categories. At December 31, Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance (Dollars in Thousands) Real Estate: Residential One- to four-family $ % % $ % % $ % % Over four-family % Home equity % Construction and land % Commercial Real Estate % Commercial % Consumer 28 % % 28 % % 43 % % Total allowance for loan losses $ % % $ % % $ % % At December 31, Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance (Dollars In Thousands) Real Estate: Residential One- to four-family $ % % $ % % Over four-family % Home equity % Construction and land % Commercial Real Estate % Commercial % % 99 % % Consumer 39 % % 35 % % Total allowance for loan losses $ % % $ % % 14 All impaired loans meeting the criteria established by management are evaluated eitherindividually, based primarily on the value of the collateral securing each loan and the ability of the borrowers to repay according to the terms of the loans, or based upon an analysis of the present value of the expected future cash flows under the original contract terms as compared to the modified terms in the case of certain troubled debt restructurings.Specific loss allowances are established as required by this analysis.At least once each quarter, management evaluates the adequacy of the balance of the allowance for loan losses based on several factors some of which are not loan specific, but are reflective of the inherent losses in the loan portfolio.This process includes, but is not limited to, a periodic review of loan collectibility in light of historical experience, the nature and volume of loan activity, conditions that may affect the ability of the borrower to repay, underlying value of collateral and economic conditions in our immediate market area.All loans for which a specific loss review is not required are segregated by loan type and a loss allowance is established by using loss experience data and management's judgment concerning other matters it considers significant including trends in non-performing loan balances, impaired loan balances, classified asset balances and the current economic environment.The allowance is allocated to each category of loans based on the results of the above analysis. The above analysis is both quantitative and subjective, as it requires us to make estimates that are susceptible to revisions as more information becomes available.Although we believe that we have established the allowance at levels appropriate to absorb probable and estimable losses, additions may be necessary if future economic conditions differ substantially from the current environment. At December 31, 2011, the allowance for loan losses was $32.4 million, compared to $29.2 million at December 31, 2010.As of December 31, 2011, the allowance for loan losses to total loans receivable was 2.67% and was equal to 41.46% of non-performing loans, compared to 2.23% and 34.66%, respectively, at December 31, 2010.The $3.2 million increase in the allowance for loan loss during the year ended December 31, 2011 is attributable to a $1.5 million increase in specific loan loss reserves related to impaired loans and a $1.7 million increase in the general valuation allowance.The $1.5 million increase in specific loan loss reserves was primarily the result of collateral shortfalls pertaining to a relatively small number of lending relationships that were identified as impaired during the year ended December 31, 2011.The reserves established with respect to these loans resulted in an overall increase in specific reserves, despite a decrease in the overall level of impaired loans during the year ended December 31, 2011.The increase in the general valuation allowance resulted from an increase in loans that, while they may still be performing have been identified as having higher risk characteristics.During the year ended December 31, 2011, the increase in the amount and number of loans identified as exhibiting elevated levels of risk with respect to loss outweighed the decline in non-performing loans.Loans with elevated risk profiles include loans internally classified as substandard.These loans resulted in a $2.7 million increase to the general valuation allowance during the year.This was partially offset by a $915,000 reduction to the general valuation allowance due primarily to an $89.8 million decrease in the balance of loans outstanding.Weakness in the residential real estate market has continued for the past four years and the risk of loss on loans secured by residential real estate remains at an elevated level. Net charge-offs totaled $18.8 million, or 1.43% of average loans for the year ended December 31, 2011, compared to $25.2 million, or 1.75% of average loansfor the year ended December 31, 2010.The decrease in net charge-offs was primarily the result of a decrease in charge-offs related to loans secured by one- to four-family residential loans.Net charge-offs related to loans secured by one- to four-family residential loans totaled decreased $5.5 million, or 33.0%, to $11.2 million for the year ended December 31, 2011, as compared to $16.8 millionfor the year ended December 31, 2010.The majority of charge-offs in this category relate to two borrower types, borrowers with single family residential jumbo loans and borrowers who are considered small real estate investors.The primary reason for the decrease in net charge-offs within the one-to four-family residential loans related to a $5.2 million decrease in charge-offs related to residential jumbo lending relationships.Lending relationships with borrowers that had residential jumbo loans accounted for $5.0 million of net charge-offs in one-to four-family loans for the year ended December 31, 2011, as compared to $10.2 million of net charge-offs during the year ended December 31, 2010.The decrease in net charge-offs related to single family jumbo loans results from the continuing run off of this portion of the portfolio. The $22.1 million loan loss provision for the year ended December 31, 2011 reflects the Company’s determination that the allowance for loan losses should total $32.4 million following the net charge-offs recorded during the period and a review of the Bank’s loan portfolio and general economic conditions. Our revised underwriting policies and procedures emphasize the fact that credit decisions must rely on both the credit quality of the borrower and the estimated value of the underlying collateral.Credit quality is assured only when the estimated value of the collateral is objectively determined and is not subject to significant fluctuation.The quantified deterioration of the credit quality of our loan portfolio as described above is the direct result of borrowers who were not financially strong enough to make regular interest and principal payments or maintain their properties when the economic environment no longer allowed them the option of converting estimated real estate value increases into short-term cash flow. Mortgage Banking Activity In addition to the lending activities previously discussed, the Company also originates residential mortgage loans for the purpose of sale on the secondary market.The Company originated $1.03 billion in mortgage loans held for sale during the year ended December 31, 2011 as compared to $1.08 billion during the year ended December 31, 2010.Proceeds from sales to third parties during the year ended December 31, 2011 totaled $1.07 billion as compared to $1.07 billion during the year ended December 31, 2010.These sales generated approximately $39.8 million and $35.5 million in mortgage banking income for the periods ended December 31, 2011 and 2010, respectively.Despite the increase in revenues generated by the our mortgage banking operations, net income related to this segment decreased by $839,000 to $1.7 million during the year ended December 31, 2011 compared to $2.5 million during the year ended December 31, 2010.The decrease in net income was the result of an increase in compensation, occupancy and other administrative expenses. The increase in mortgage banking income was the result of an increase in average sales margin which was driven by the following factors: an increase in pricing on all products in all geographic markets, a change in product mix towards real estate purchase loans which yield a higher margin than loans originated for the purpose of a refinancing and change in the geographic composition of origination activity towards higher yielding geographic markets. Despite the increase in pricing, overall loan origination volumes remained relatively consistent which reflects the continued strong demand for fixed-rate loans due in large part to historically low interest rates on these products.While the loan origination volume remained relatively consistent during the years ended December 31, 2011 and 2010, there was a shift in the mix of loan purpose toward loans originated for the purpose of a residential property purchase, which yield a higher return, as opposed to a loan originated for the purpose of refinancing an existing mortgage loan.During the year ended December 31, 2011, approximately 64% of all loans were originated for purchase and 36% were originated to refinance an existing loan.During the year ended December 31, 2010, approximately 45% of all loans were originated for purchase and 55% were originated to refinance an existing loan.In addition to the shift in product mix during the year ended December 31, 2011, there was a shift in origination volume by geographic market.Loan origination volumes increased by a combined $164.1 million during the year ended December 31, 2011 as compared to the year ended December 31, 2010 with respect to three of our higher yielding geographic markets.In addition, during the same time frame, loan origination volumes decreased by approximately $165.5 million in one of our lower yielding geographic markets.While margins increased in all markets, this shift in origination volumes by market, resulted in higher average margins during the year ended December 31, 2011. Compensation expense increased $3.5 million, or 14.7%, to $26.9 million for the year ended December 31, 2011 compared to $23.5 million during the year ended December 31, 2010.The increase resulted from both an increase in commissions earned on the higher margin sales noted above, as well as an increase in administrative compensation expenses that resulted from an increased cost of compliance related to new regulations.Occupancy expense increased $778,000, or 31.8%, to $3.2 million during the year ended December 31, 2011 as compared to $2.4 million during the year ended December 31, 2010.The increase resulted from an expansion of the branch network that occurred primarily throughout the year ended December 31, 2010.The year ended December 31, 2011 now reflects a full year of expense related to those locations.Other noninterest expense increased $1.8 million, or 30.6%, to $7.9 million during the year ended December 31, 2011 as compared to $6.0 million during the year ended December 31, 2010.The increase resulted from an expansion of the branch network that occurred primarily throughout the year ended December 31, 2010.The year ended December 31, 2011 now reflects a full year of expense related to those locations. 15 Investment Activities Wauwatosa Investments, Inc. is WaterStone Bank’s investment subsidiary located in Las Vegas, Nevada.Wauwatosa Investments, Inc. manages the Bank’s investment portfolio.The Bank’s Treasurer and its Treasury Officer are responsible for implementing our Investment Policy and monitoring the investment activities of Wauwatosa Investments, Inc.The Investment Policy is reviewed annually by management and changes to the policy are recommended to and subject to the approval of our board of directors.Authority to make investments under the approved Investment Policy guidelines is delegated by the board to designated employees.While general investment strategies are developed and authorized by management, the execution of specific actions rests with the Treasurer and Treasury Officer who may act jointly or severally.In addition, the President of Wauwatosa Investments, Inc. has execution authority for securities transactions.The Treasurer and Treasury Officer are responsible for ensuring that the guidelines and requirements included in the Investment Policy are followed and that all securities are considered prudent for investment.The Treasurer, the Treasury Officer and the President of Wauwatosa Investments, Inc. are authorized to execute investment transactions (purchases and sales) without the prior approval of the board and within the scope of the established Investment Policy. Our Investment Policy requires that all securities transactions be conducted in a safe and sound manner.Investment decisions are based upon a thorough analysis of each security instrument to determine its quality, inherent risks, fit within our overall asset/liability management objectives, effect on our risk-based capital measurement and prospects for yield and/or appreciation. Consistent with our overall business and asset/liability management strategy, which focuses on sustaining adequate levels of core earnings, our investment portfolio is comprised primarily of securities that are classified as available for sale.At December 31, 2011 and 2010, we owned one structured note that has been classified as held to maturity.During the year ended December 31, 2011, collateralized mortgage obligations with a total book value of $3.2 million were sold at a gain of $53,000.During the year ended December 31, 2010, municipal securities with a total book value of $14.0 million were sold at a gain of $11,000.During the same period, collateralized mortgage obligations with a total book value of $6.7 million were sold at a gain of $44,000.Two available for sale municipal securities with a total book value of $503,000 were sold in 2009 at a gain of $12,000.Impairment losses of $456,000 and $1.1 million were recognized as an other than temporary impairment during 2011 and 2009, respectively, related to collateralized mortgage obligations.There were no impairment losses recognized as other than temporary impairment during the year ended December 31, 2010.A cumulative effect adjustment of $1.1 million was made in 2009 effective January 1, 2009 in connection with the early adoption of new guidance impacting ASC Topic 820, Fair Value Measurements and Disclosures, which partially reversed the impairment loss recognized during the year ended December 31, 2008. Available for Sale Portfolio Government Sponsored Enterprise Bonds.At December 31, 2011, our Government sponsored enterprise bond portfolio totaled $71.3 million, all of which were issued by government sponsored enterprises such as Federal National Mortgage Associated (Fannie Mae), Federal Home Loan Mortgage Corporation (Freddie Mac), Federal Farm Credit Banks (FFCB) and the Federal Home Loan Bank (FHLB) and were classified as available for sale.The weighted average yield on these securities was 1.14% and the weighted average remaining average life was 2.8 years at December 31, 2011.While these securities generally provide lower yields than other investments in our securities investment portfolio, we maintain these investments, to the extent appropriate, for liquidity purposes and prepayment protection.The estimated fair value of our government sponsored enterprise bond portfolio at December 31, 2011 was $139,000 more than the amortized cost of $71.2 million.A total of $46.6 million of government enterprise bonds are pledged as collateral for borrowings at December 31, 2011. Mortgage-backed Securities and Collateralized Mortgage Obligations.We purchase mortgage-backed securities and collateralized mortgage obligations guaranteed by Fannie Mae, Freddie Mac and Ginnie Mae and collateralized mortgage obligations issued by investment banks.We invest in mortgage-backed securities and collateralized mortgage obligations to achieve positive interest rate spreads with minimal administrative expense, and to lower our credit risk.We regularly monitor the credit quality of this portfolio. Mortgage-backed securities and collateralized mortgage obligations are created by the pooling of mortgages and the issuance of a security with an interest rate which is less than the interest rate on the underlying mortgages.These securities typically represent a participation interest in a pool of single-family or multi-family mortgages, although we focus our investments on mortgage related securities backed by one- to four-family mortgages.The issuers of such securities pool and resell the participation interests in the form of securities to investors such as WaterStone Bank, and in the case of government agency sponsored issues, guarantee the payment of principal and interest to investors.Mortgage-backed securities and collateralized mortgage obligations generally yield less than the loans that underlie such securities because of the cost of payment guarantees, if any, and credit enhancements.These fixed-rate securities are usually more liquid than individual mortgage loans. At December 31, 2011, mortgage-backed securities totaled $35.4 million.The mortgage-backed securities portfolio had a weighted average yield of 3.74% and a weighted average remaining life of 3.0 years at December 31, 2011.The estimated fair value of our mortgage-backed securities portfolio at December 31, 2011 was $1.9 million more than the amortized cost of $33.6 million.Mortgage-backed securities valued at $32.2 million are pledged as collateral for borrowings at December 31, 2011. Investments in mortgage-backed securities involve a risk that actual prepayments may differ from estimated prepayments over the life of the security, which may require adjustments to the amortization of any premium or accretion of any discount relating to such instruments, thereby changing the net yield on such securities.There is also reinvestment risk associated with the cash flows from such securities or if such securities are redeemed by the issuer.In addition, the market value of such securities may be adversely affected in a rising interest rate environment, particularly since all of our mortgage-backed securities have a fixed rate of interest.The relatively short weighted average remaining life of our mortgage-backed security portfolio mitigates our potential risk of loss in a rising interest rate environment. At December 31, 2011, collateralized mortgage obligations totaled $51.6 million.Of this total, $33.2 million are backed by government sponsored enterprises or U.S. Government agencies.The remaining $18.4 million were issued by investment banks.At December 31, 2011, the estimated fair value of the securities issued by investment banks was $1.0 million less than the amortized cost of $19.4 million. The collateralized mortgage obligations portfolio had a weighted average yield of 4.49% and a weighted average remaining life of 3.2 years at December 31, 2011.The estimated fair value of our collateralized mortgage obligations portfolio at December 31, 2011 was $478,000 less than the amortized cost of $52.1 million.Collateralized mortgage obligations valued at $24.4 million are pledged as collateral for borrowings at December 31, 2011. Investments in collateralized mortgage obligations involve a risk that actual prepayments may differ from estimated prepayments over the life of the security, which may require adjustments to the amortization of any premium or accretion of any discount relating to such instruments, thereby changing the net yield on such securities.There is also reinvestment risk associated with the cash flows from such securities or if such securities are redeemed by the issuer.In addition, the market value of such securities may be adversely affected in a rising interest rate environment, particularly since all of our collateralized mortgage obligations have a fixed rate of interest.The relatively short weighted average remaining life of our collateralized mortgage obligation portfolio mitigates our potential risk of loss in a rising interest rate environment. 16 All collateralized mortgage obligations issued by investment banks were rated AAA by Moody’s at the date of purchase.As of December 31, 2011, all securities continue to be rated as investment grade, except that two collateralized mortgage obligations issued by investment banks with other than temporary impairment have been downgraded to either CCC or CC by S&P and to either Caa1 or Caa2 by Moody’s.The estimated fair value of these securities was $18.4 million at December 31, 2011.The Company performed a cash flow analysis to determine whether an other-than-temporary impairment was warranted with respect to these two securities.This evaluation indicated that the two collateralized mortgage obligations were other-than-temporarily impaired.Estimates of discounted cash flows based on expected yield at time of original purchase, prepayment assumptions based on actual and anticipated prepayment speed, actual and anticipated default rates and estimated level of severity given the loan to value ratios, credit scores, geographic locations, vintage and levels of subordination related to the security and its underlying collateral resulted in a projected credit loss on the collateralized mortgage obligations. During the year ended December 31, 2011, the Company’s analysis resulted in approximately $456,000 in credit losses that were charged to earnings with respect to one of these two collateralized mortgage obligations.This security had an amortized cost of $16.4 million and an estimated fair value of $15.4 million as of December 31, 2011.The analysis with respect to the second collateralized mortgage obligation indicated no additional estimated credit loss.This security had an amortized cost of $3.03 million and an estimated fair value of $3.04 million as of December 31, 2011 Municipal Obligations.These securities consist of obligations issued by school districts, counties and municipalities or their agencies and include general obligation bonds, industrial development revenue bonds and other revenue bonds.Our Investment Policy requires that such non-Wisconsin state agency or municipal obligations be rated AA or better by a nationally recognized rating agency.A security that is downgraded below investment grade will require additional analysis of creditworthiness and a determination will be made to hold or dispose of the investment.At December 31, 2011, our municipal obligations portfolio totaled $39.1 million, all of which was classified as available for sale.The weighted average yield on this portfolio was 3.24% at December 31, 2011, with a weighted average remaining life of 7.2 years.The estimated market value of our municipal obligations bond portfolio at December 31, 2011 was $1.4 million more than the amortized cost of $37.6 million.The estimated market value of the municipal obligations portfolio has been negatively impacted in the current economic environment by both the financial difficulties being encountered by the companies that insure the bonds and by the credit quality of the municipalities.Based upon an assessment performed as of December 31, 2011, we have determined that no securities in this category are other than temporarily impaired. Other Debt Securities.As of December 31, 2011, we held a trust preferred security with a fair value of $5.1 million and amortized cost of $5.0 million.This security, which yields 10.0% is callable beginning in the second quarter of 2013 with final maturity in 2068.Based upon an assessment performed as of December 31, 2011, the Company has determined that this security is not other than temporarily impaired. Certificates of Deposit.At December 31, 2011, we held certificates of deposit with a fair value and amortized cost of $3.9 million.The weighted average yield on these securities was 1.09% and the weighted average remaining average life was 2.6 years at December 31, 2011.While these certificates generally provide lower yields than other investments in our securities investment portfolio, we maintain these investments, to the extent appropriate, for liquidity purposes and prepayment protection. Held to Maturity Portfolio.As of December 31, 2011, we held one structured corporate note that has been designated as held to maturity since its purchase in 2007.The corporate note has an amortized cost of $2.6 million and an estimated fair value of $2.5 million.The final maturity of this security is 2022, however, it is callable quarterly.The corporate note has a yield of 7.5%.We have determined that the security is not other-than-temporarily impaired at December 31, 2011. 17 Investment Securities Portfolio. The following table sets forth the carrying values of our available for sale securities portfolio at the dates indicated. At December 31, Amortized Amortized Amortized Cost Fair Value Cost Fair Value Cost Fair Value (In Thousands) Securities available for sale: Mortgage-backed securities $ Collateralized mortgage obligations Government sponsored enterprise issued Private label issued Government sponsored enterprise bonds Municipal obligations Other debt securities Certificates of deposit - Total securities available for sale $ Portfolio Maturities and Yields.The composition and maturities of the securities portfolio at December 31, 2011 are summarized in the following table.Maturities are based on the final contractual payment dates and do not reflect the impact of prepayments or early redemptions that may occur.Municipal obligation yields have not been adjusted to a tax-equivalent basis.Certain mortgage related securities have interest rates that are adjustable and will reprice annually within the various maturity ranges.These repricing schedules are not reflected in the table below. One Year or Less More than One Year through Five Years More than Five Years through Ten Years More than Ten Years Total Securities Weighted Weighted Weighted Weighted Weighted Carrying Average Carrying Average Carrying Average Carrying Average Carrying Average Value Yield Value Yield Value Yield Value Yield Value Yield (Dollars in Thousands) Securities available for sale: Mortgage-backed securities - - % - - % $ % Collateralized mortgage obligations Government sponsored enterprise issued $ % % - % Private label issued - - $ % % - - % Government sponsored enterprise bonds % % - % Municipal obligations % Other debt securities - % % Certificates of deposit - - % - % Total securities available for sale $ % Securities held to maturity: Corporate notes - $ % $ % 18 Sources of Funds General.Deposits have traditionally been our primary source of funds for use in lending and investment activities. We also rely on advances from the Federal Home Loan Bank of Chicago and borrowings from other commercial banks in the form of repurchase agreements collateralized by investment securities.In addition to deposits and borrowings, we derive funds from scheduled loan payments, investment maturities, loan prepayments, retained earnings and income on earning assets.While scheduled loan payments and income on earning assets are relatively stable sources of funds, deposit inflows and outflows can vary widely and are influenced by prevailing market interest rates, economic conditions and competition from other financial institutions. Deposits.A majority of our depositors are persons who work or reside in Milwaukee and Waukesha Counties and, to a lesser extent, other southeastern Wisconsin communities.We offer a selection of deposit instruments, including checking, savings, money market deposit accounts, and fixed-term certificates of deposit.Deposit account terms vary, with the principal differences being the minimum balance required, the amount of time the funds must remain on deposit and the interest rate.Certificates of deposit comprised 83.6% of total deposits at December 31, 2011, and had a weighted average cost of 1.53% on that date.Our reliance on certificates of deposit has resulted in a higher cost of funds than would otherwise be the case if demand deposits, savings and money market accounts made up a larger part of our deposit base.Development of our branch network and expansion of our commercial products and services are expected to result in decreased reliance on higher cost certificates of deposit in the long-term by aggressively seeking lower cost savings, checking and money market accounts. Interest rates paid, maturity terms, service fees and withdrawal penalties are established on a periodic basis.Deposit rates and terms are based primarily on current operating strategies and market rates, liquidity requirements, rates paid by competitors and growth goals.As a result of the Consent Order jointly issued by the FDIC and the WDFI, effective March 1, 2010, maximum deposit rates that the Bank may offer are limited by the FDIC.To attract and retain deposits, we rely upon personalized customer service, long-standing relationships and competitive interest rates. The flow of deposits is influenced significantly by general economic conditions, changes in money market and other prevailing interest rates and competition.The variety of deposit accounts that we offer allows us to be competitive in obtaining funds and responding to changes in consumer demand.Based on historical experience, management believes our deposits are relatively stable.It is unclear whether future levels of deposits will reflect our historical experience particularly in view of new FDIC limits on the rates we may offer on deposits.The ability to attract and maintain money market accounts and certificates of deposit, and the rates paid on these deposits, has been and will continue to be significantly affected by market conditions.At December 31, 2011 and December 31, 2010, $878.7 million and $974.4 million, or 83.6% and 85.1%, respectively, of our deposit accounts were certificates of deposit, of which $787.9 million and $347.5 million, respectively, had maturities of one year or less.The percentage of our deposit accounts that are certificates of deposit is greater than most of our competitors. Deposits obtained from brokers totaled $399,000 and $14.4 million at December 31, 2011 and 2010, respectively.Brokered deposits have historically been utilized when the relative cost compares favorably to the cost of retail deposits generated directly by the Bank.Brokered deposits have also been historically utilized in order to obtain significant additional deposit fundingover a period of weeks rather than months.A consent order issued by state and federal regulators effective December 18, 2009 prohibits the Bank from accepting new or renewing existing brokered deposits. Total deposits decreased by $94.2 million, or 8.2%, from December 31, 2010 to December 31, 2011.This net decrease was the result of a $95.7 million, or 9.8%, decrease in certificates of deposit, which was partially offset by a $699,000, or 0.7%, increase in money market and savings accounts and a $722,000, or 1.1%, increase in demand deposits.The $95.7 million decrease in certificates of deposit consisted of an $81.7 million decrease in deposits originated through our local retail network and a $14.0 million decrease in non-local brokered deposits.Brokered deposits totaling $399,000 will mature during the year ended December 31, 2011 and cannot be renewed as long as the Bank remains under the terms of the current consent order. 19 The following table sets forth the distribution of total deposit accounts, by account type, at the dates indicated. At December 31, Weighted Weighted Weighted Average Average Average Balance Percent Rate Balance Percent Rate Balance Percent Rate (Dollars in Thousands) Deposit type: Demand deposits $ % % $ % % $ % % NOW accounts % Regular savings % Money market and savings deposits % Total transaction accounts % Certificates of deposit % Total deposits $ % % $ % % $ % % At December 31, 2011, the aggregate balance of certificates of deposit of $100,000 or more was approximately $232.8 million.The following table sets forth the maturity of those certificates at December 31, 2011. (In Thousands) Due in: Three months or less $ Over three months through six months Over six months through 12 months Over 12 months Total $ Borrowings.Our borrowings at December 31, 2011 consist of advances from the Federal Home Loan Bank of Chicago, repurchase agreements collateralized by investment securities and $27.1 million outstanding on a bank line of credit totaling $50.0 million used to finance loans held for sale.The following table sets forth information concerning balances and interest rates on borrowings at the dates and for the periods indicated. At or For the Year Ended December 31, Borrowings: (Dollars in Thousands) Balance outstanding at end of period $ $ $ Weighted average interest rate at the end of period % % % Maximum amount of borrowings outstanding at any month end during the period Average balance outstanding during the period Weighted average interest rate during the period % % % 20 Legal Proceedings The Company and its subsidiaries are not involved in any legal proceedings where the outcome, if adverse to us, would have a material and adverse affect on our financial condition or results of operations. Subsidiary Activities Waterstone Financial currently has one wholly-owned subsidiary, WaterStone Bank, which in turn has three wholly-owned subsidiaries.Wauwatosa Investments, Inc., which holds and manages our investment portfolio, is located and incorporated in the state of Nevada.Waterstone Mortgage Corporation is a mortgage banking business incorporated in Wisconsin. Main Street Real Estate Holdings, LLC, is an inactive Wisconsin limited liability corporation and previously owned Bank office facilities and held Bank office facility leases. Wauwatosa Investments, Inc.Established in 1998, Wauwatosa Investments, Inc. operates in Nevada as WaterStone Bank’s investment subsidiary.This wholly-owned subsidiary owns and manages the majority of the consolidated investment portfolio.It has its own board of directors currently comprised of its President, the WaterStone Bank Chief Financial Officer, Treasury Officer and the Chairman of the Company’s board of directors. Waterstone Mortgage Corporation.Acquired in February 2006, Waterstone Mortgage Corporation is a mortgage banking business with nine offices in Wisconsin, ten offices in Pennsylvania, five offices in Minnesota, four offices in Florida, two offices in each of Arizona, Idaho and Indiana and one office in each of Illinois, Iowa, Maryland and Ohio.Waterstone Mortgage Corporation was the largest mortgage broker in the Milwaukee area based on 2011 dollar volume of retail first and second mortgages originated.It has its own board of directors currently comprised of its President, its CFO and its Senior Vice President plus the WaterStone Bank CEO, CFO and Senior Vice President and General Counsel. Main Street Real Estate Holdings, LLC.Established in 2002, Main Street Real Estate Holdings, LLC was established to acquire and hold Bank office and retail facilities both owned and leased.Main Street Real Estate Holdings, LLC is currently inactive. Personnel As of December 31, 2011, we had 574 full-time equivalent employees.Our employees are not represented by any collective bargaining group.Management believes that we have good relations with our employees. Supervision and Regulation The following discussion is only a summary of the primary laws and regulations affecting the powers and operations of WaterStone Bank, Waterstone Financial, and Lamplighter Financial, MHC.It is not intended to be a comprehensive description of all laws and regulations applicable to these entities and is qualified in its entirety by reference to the applicable laws and regulations. Regulation of WaterStone Bank WaterStone Bank is a stock savings bank organized under the laws of the State of Wisconsin.The lending, investment, and other business operations of WaterStone Bank are governed by Wisconsin law and regulations, as well as applicable federal law and regulations, and WaterStone Bank is prohibited from engaging in any operations not authorized by such laws and regulations.WaterStone Bank is subject to extensive regulation by the Wisconsin Department of Financial Institutions, Division of Banking (“WDFI”) and by the Federal Deposit Insurance Corporation (“FDIC”), as its deposit insurer and primary federal regulator.WaterStone Bank’s deposit accounts are insured up to applicable limits by the FDIC under its Deposit Insurance Fund (“DIF”).A summary of the primary laws and regulations that govern the operations of WaterStone Bank are set forth below. Intrastate and Interstate Merger and Branching Activities Wisconsin Law and Regulation. Any Wisconsin savings bank meeting certain requirements may, upon approval of the WDFI, establish one or more branch offices in the state of Wisconsin or the states of Illinois, Indiana, Iowa, Kentucky, Michigan, Minnesota, Missouri, and Ohio.In addition, upon WDFI approval, a Wisconsin savings bank may establish a branch office in any other state as the result of a merger or consolidation. Federal Law and Regulation.The Interstate Banking Act (the "IBA") permits the federal banking agencies to, under certain circumstances, approve acquisition transactions between banks located in different states, regardless of whether an acquisition would be prohibited under state law.The IBA, as amended, authorizes de novo branching into another state at locations at which banks chartered by the host state could establish a branch.Additionally, the IBA authorizes branching by merger, subject to certain state law limitations. 21 Loans and Investments Wisconsin Law and Regulations.Under Wisconsin law and regulation, WaterStone Bank is authorized to make, invest in, sell, purchase, participate or otherwise deal in mortgage loans or interests in mortgage loans without geographic restriction, including loans made on the security of residential and commercial property.Wisconsin savings banks also may lend funds on a secured or unsecured basis for business, commercial or agricultural purposes, provided the total of all such loans does not exceed 20% of WaterStone Bank’s total assets, unless the WDFI authorizes a greater amount. Loans are subject to certain other limitations, including percentage restrictions based on WaterStone Bank’s total assets. Wisconsin savings banks may invest funds in certain types of debt and equity securities, including obligations of federal, state and local governments and agencies. Subject to prior approval of the WDFI, compliance with capital requirements and certain other restrictions, Wisconsin savings banks may invest in residential housing development projects.Wisconsin savings banks may also invest in service corporations or subsidiaries with the prior approval of the WDFI, subject to certain restrictions. Wisconsin savings banks may make loans and extensions of credit, both direct and indirect, to one borrower in amounts up to 15% of WaterStone Bank’s capital plus an additional 10% for loans fully secured by readily marketable collateral.In addition, and notwithstanding the 15% of capital and additional 10% of capital limitations set forth above, Wisconsin savings banks may make loans to one borrower, or a related group of borrowers, for any purpose in an amount not to exceed $500,000, or to develop domestic residential housing units in an amount not to exceed the lesser of $30 million or 30% of WaterStone Bank’s capital, subject to certain conditions. At December 31, 2011, WaterStone Bank did not have any loans which exceeded the “loans-to-one borrower” limitations. Finally, under Wisconsin law, WaterStone Bank must qualify for and maintain a level of qualified thrift investments equal to 60% of its assets as prescribed in Section 7701(a)(19) of the Internal Revenue Code of 1986, as amended. A Wisconsin savings bank that fails to meet this qualified thrift lender test becomes subject to certain operating restrictions otherwise applicable only to commercial banks. At December 31, 2011, WaterStone Bank maintained 99.0% of its assets in qualified thrift investments and therefore met the qualified thrift lender requirement. Federal Law and Regulation.FDIC regulations also govern the equity investments of WaterStone Bank, and, notwithstanding Wisconsin law and regulations, FDIC regulations prohibit WaterStone Bank from making certain equity investments and generally limit WaterStone Bank’s equity investments to those that are permissible for national banks and their subsidiaries.Under FDIC regulations, WaterStone Bank must obtain prior FDIC approval before directly, or indirectly through a majority-owned subsidiary, engaging “as principal” in any activity that is not permissible for a national bank unless certain exceptions apply.The activity regulations provide that state banks that meet applicable minimum capital requirements would be permitted to engage in certain activities that are not permissible for national banks, including certain real estate and securities activities conducted through subsidiaries. The FDIC will not approve an activity that it determines presents a significant risk to the FDIC insurance fund.The activities of WaterStone Bank and its subsidiaries are permissible under applicable federal regulations. Loans to, and other transactions with, affiliates of WaterStone Bank, such as Waterstone Financial and Lamplighter Financial, MHC, are restricted by the Federal Reserve Act and regulations issued by the FRB thereunder. See “Transactions with Affiliates and Insiders” below. 22 Lending Standards Wisconsin Law and Regulation.Wisconsin law and regulations issued by the WDFI impose on Wisconsin savings banks certain fairness in lending requirements and prohibit savings banks from discriminating against a loan applicant based upon the applicant’s physical condition, developmental disability, sex, marital status, race, color, creed, national origin, religion or ancestry. Federal Law and Regulation.The federal banking agencies adopted uniform regulations prescribing standards for extensions of credit that are secured by liens on interests in real estate or made for the purpose of financing the construction of a building or other improvements to real estate.Under the joint regulations adopted by the federal banking agencies, all insured depository institutions, such as WaterStone Bank, must adopt and maintain written policies that establish appropriate limits and standards for extensions of credit that are secured by liens or interests in real estate or are made for the purpose of financing permanent improvements to real estate. These policies must establish loan portfolio diversification standards, prudent underwriting standards (including loan-to-value limits) that are clear and measurable, loan administration procedures, and documentation, approval and reporting requirements. The real estate lending policies must reflect consideration of the Interagency Guidelines for Real Estate Lending Policies that have been adopted by the federal bank regulators. The Interagency Guidelines, among other things, require a depository institution to establish internal loan-to-value limits for real estate loans that are not in excess of the following supervisory limits: · for loans secured by raw land, the supervisory loan-to-value limit is 65% of the value of the collateral; · for land development loans (i.e., loans for the purpose of improving unimproved property prior to the erection of structures), the supervisory limit is 75%; · for loans for the construction of commercial, over four-family or other non-residential property, the supervisory limit is 80%; · for loans for the construction of one- to four-family properties, the supervisory limit is 85%; and · for loans secured by other improved property (e.g., farmland, completed commercial property and other income-producing property, including non-owner occupied, one- to four-family property), the limit is 85%. Although no supervisory loan-to-value limit has been established for owner-occupied, one- to four-family and home equity loans, the Interagency Guidelines state that for any such loan with a loan-to-value ratio that equals or exceeds 90% at origination, an institution should require appropriate credit enhancement in the form of either mortgage insurance or readily marketable collateral. Deposits Wisconsin Law and Regulation.Under Wisconsin law, WaterStone Bank is permitted to establish deposit accounts and accept deposits.WaterStone Bank’s board of directors, or its designee, determines the rate and amount of interest to be paid on or credited to deposit accounts subject to FDIC limitations. Deposit Insurance Wisconsin Law and Regulation.Under Wisconsin law, WaterStone Bank is required to obtain and maintain insurance on its deposits from a deposit insurance corporation.The deposits of WaterStone Bank are insured up to the applicable limits by the FDIC. Federal Law and Regulation.WaterStone Bank is a member of the DIF, which is administered by the FDIC.The Bank’s deposit accounts are insured by the FDIC, generally up to a maximum of $250,000.In addition, noninterest-bearing transaction accounts are fully insured regardless of the dollar amount until December 31, 2012. The FDIC imposes an assessment against all depository institutions.On February 27, 2009 the FDIC issued a final rule that alters the way the FDIC calculates federal deposit insurance assessment rates beginning in the second quarter of 2009 and thereafter. Under the rule, the FDIC first establishes an institution’s initial base assessment rate.This initial base assessment rate ranged, at the time, depending on the risk category of the institution, from 12 to 45 basis points.The FDIC then adjusts the initial base assessment (higher or lower) to obtain the total base assessment rate.The adjustments to the initial base assessment rate are based upon an institution’s levels of unsecured debt, secured liabilities, and brokered deposits.The total base assessment rate ranged from 7 to 77.5 basis points of the institution’s deposits. On February 7, 2011, as required by the Dodd-Frank Wall Street ReformAct of 2010 (the “Dodd-Frank Act”) the FDIC approved a final rule that changed the FDIC insurance premium assessment base from domestic deposits to average assets minus average tangible equity and made certain changes to the potential adjustments.The rule lowers overall assessment rates in order to generate the same approximate amount of revenue under the new larger base as was raised under the old base.The assessment rates in total (including potential adjustments) now range from between 2.5 and 9 basis points on the broader base for banks in the lowest risk category, and 30 to 45 basis points for banks in the highest risk category.These changes went into effect beginning with the second quarter of 2011. The FDIC issued an interim rule that provided for a special assessment to be collected on September 30, 2009, based on June 30, 2009, Call Report data. The special assessment increased the Bank’s FDIC premium expense by $876,000 in 2009.On November 12, 2009, the FDIC issued a rule requiring all depository institutions to prepay their estimated assessments for the fourth quarter of 2009, and for all of 2010, 2011 and 2012.Under the rule, this prepayment was due on December 31, 2009.The assessment rate for the fourth quarter of 2009 and for 2010 was based on each institution’s total base assessment rate for the third quarter of 2009, modified to assume that the assessment rate in effect on September 30, 2009 had been in effect for the entire third quarter, and the assessment rate for 2011 and 2012 would be equal to the modified third quarter assessment rate plus an additional 3 basis points.In addition, each institution’s base assessment rate for each period was calculated using its third quarter assessment base, adjusted quarterly for an estimated 5% annual growth rate in the assessment base through the end of 2012.WaterStone Bank received a waiver from the FDIC relative to the 2010, 2011 and 2012 prepayment. Insurance of deposits may be terminated by the FDIC upon a finding that an institution has engaged in unsafe or unsound practices, is in an unsafe or unsound condition to continue operations or has violated any applicable law, regulation, rule, order or condition imposed by the FDIC. We do not know of any practice, condition or violation that might lead to termination of deposit insurance. 23 In addition to the FDIC assessments, the Financing Corporation (FICO) is authorized to impose and collect, with the approval of the Federal Deposit Insurance Corporation, assessments for anticipated payments, issuance costs and custodial fees on bonds issued by the FICO in the 1980s to recapitalize the former Federal Savings and Loan Insurance Corporation. The bonds issued by the FICO are due to mature in 2017 through 2019. For the quarter ended December 31, 2011, the annualized FICO assessment was equal to .68 basis points of total assets less tangible capital. Capitalization Wisconsin Law and Regulation.Wisconsin savings banks are required to maintain a minimum capital to assets ratio of 6% and must maintain total capital necessary to ensure the continuation of insurance of deposit accounts by the FDIC. If the WDFI determines that the financial condition, history, management or earning prospects of a savings bank are not adequate, the WDFI may require a higher minimum capital level for the savings bank.If a Wisconsin savings bank's capital ratio falls below the required level, the WDFI may direct the savings bank to adhere to a specific written plan established by the WDFI to correct the savings bank's capital deficiency, as well as a number of other restrictions on the savings bank's operations, including a prohibition on the declaration of dividends. At December 31, 2011 and 2010, WaterStone Bank’s capital to assets ratio, as calculated under Wisconsin law, was 9.31% and 9.12%, respectively. Federal Law and Regulation.Under FDIC regulations, federally insured state-chartered banks that are not members of the Federal Reserve System ("state non-member banks"), such as WaterStone Bank, are required to comply with minimum capital requirements.For an institution determined by the FDIC to not be anticipating or experiencing significant growth and to be, in general, a strong banking organization, rated composite 1 under the Uniform Financial Institutions Ranking System established by the Federal Financial Institutions Examination Council, the minimum Tier I leverage capital to total assets ratio is 3%.For all other institutions, the minimum leverage capital ratio is not less than 4%.Tier I leverage capital is the sum of common shareholders' equity, non-cumulative perpetual preferred stock (including any related surplus) and minority investments in certain subsidiaries, less intangible assets (except for certain servicing rights and credit card relationships) and certain other specified items. The FDIC regulations require state non-member banks to maintain certain levels of regulatory capital in relation to regulatory risk-weighted assets.The ratio of regulatory capital to regulatory risk-weighted assets is referred to as a bank's "risk-based capital ratio."Risk-based capital ratios are determined by allocating assets and specified off-balance sheet items (including recourse obligations, direct credit substitutes and residual interests) to four risk-weighted categories generally ranging from 0% to 100%, with higher levels of capital being required for the categories perceived as representing greater risk.For example, under the FDIC's risk-weighting system, cash and securities backed by the full faith and credit of the U.S. government are given a 0% risk weight, loans secured by one-to-four family residential properties generally have a 50%risk weight, and commercial loans have a risk weighting of 100%. State non-member banks, such as WaterStone Bank, must maintain a minimum ratio of total capital to risk-weighted assets of at least 8%, of which at least one-half must be Tier I capital.Total capital consists of Tier I capital plus Tier 2 or supplementary capital items, which include allowances for loan losses in an amount of up to 1.25% of risk-weighted assets, cumulative preferred stock and certain other capital instruments, and a portion of the net unrealized gain on equity securities.The includable amount of Tier 2 capital cannot exceed the amount of the institution's Tier I capital.Banks that engage in specified levels of trading activities are subject to adjustments in their risk based capital calculation to ensure the maintenance of sufficient capital to support market risk. The FDIC, along with the other federal banking agencies, has adopted a regulation providing that the agencies will take into account the exposure of a bank's capital and economic value to changes in interest rate risk in assessing a bank's capital adequacy.The FDIC also has authority to establish individual minimum capital requirements in appropriate cases upon a determination that an institution's capital level is, or is likely to become, inadequate in light of the particular circumstances.As such, in connection with a consent order effective December 18, 2009, federal and state regulators require that WaterStone Bank maintain a minimum Tier I capital ratio of 8.50% and a minimum total risk-based capital ratio of 12.00%.WaterStone Bank was in compliance with the higher regulatory minimums at December 31, 2011 with a Tier I capital ratio of 9.16% and a total risk-based capital ratio of 14.58%. Unlike bank holding companies, savings and loan holding companies are not currently subject to specific regulatory capital requirements.The Dodd-Frank Act, however, requires the Federal Reserve Board to promulgate consolidated capital requirements for depository institution holding companies that are no less stringent, both quantitatively and in terms of components of capital, than those applicable to institutions themselves.That will eliminate the inclusion of certain instruments from tier 1 capital, such as trust preferred securities, that are currently includable for bank holding companies.Instruments issued by mutual holding companies by May 9, 2010, are grandfathered.There is a five year transition period from the July 21, 2010 date of enactment of the Dodd-Frank Act before the capital requirements will apply to savings and loan holding companies. The Dodd-Frank Act also extends the “source of strength” doctrine to savings and loan holding companies.The regulatory agencies must promulgate regulations implementing the “source of strength” policy that requires holding companies act as a source of strength to their subsidiary depository institutions by providing capital, liquidity and other support in times of financial stress. Safety and Soundness Standards Each federal banking agency, including the FDIC, has adopted guidelines establishing general standards relating to internal controls, information and internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, asset quality, earnings and compensation, fees and benefits. In general, the guidelines require, among other things, appropriate systems and practices to identify and manage the risks and exposures specified in the guidelines. The guidelines prohibit excessive compensation as an unsafe and unsound practice and describe compensation as excessive when the amounts paid are unreasonable or disproportionate to the services performed by an executive officer, employee, director, or principal shareholder. 24 Prompt Corrective Regulatory Action The Federal Deposit Insurance Corporation Improvement Act requires, among other things, that federal bank regulatory authorities take “prompt corrective action” with respect to institutions that do not meet minimum capital requirements. For these purposes, the statute establishes five capital categories: well capitalized, adequately capitalized, undercapitalized, significantly undercapitalized, and critically undercapitalized.Under the regulations, a bank shall be deemed to be (i) “well capitalized” if it has total risk-based capital of 10.0% or more, has a Tier I risk-based capital ratio of 6.0% or more, has a Tier I leverage capital ratio of 5.0% or more and is not subject to any written capital order or directive; (ii) “adequately capitalized” if it has a total risk-based capital ratio of 8.0% or more, a Tier I risk-based capital ratio of 4.0% or more and a Tier I leveraged capital ratio of 4.0% or more (3.0% under certain circumstance) and does not meet the definition of “well capitalized”; (iii) “undercapitalized” if it has a total risk-based capital ratio that is less than 8.0%, a Tier I risk-based capital ratio that is less than 4.0% or a Tier I leverage capital ratio that is less than 4.0% (3.0% under certain circumstances); (iv) “significantly undercapitalized” if it has a total risk-based capital ratio that is less than 6.0%, a Tier I risk-based capital ratio that is less than 3.0%; and (v) “critically undercapitalized” if it has a ratio of tangible equity to total assets that is equal to or less than 2.0%.Federal law and regulations also specify circumstances under which a federal banking agency may reclassify a well capitalized institution as adequately capitalized and may require an adequately capitalized institution to comply with supervisory actions as if it were in the next lower category (except that the FDIC may not reclassify a significantly undercapitalized institution as critically undercapitalized). The Federal Deposit Insurance Corporation may order savings banks which have insufficient capital to take corrective actions. For example, a savings bank which is categorized as “undercapitalized” would be subject to growth limitations and would be required to submit a capital restoration plan, and a holding company that controls such a savings bank would be required to guarantee that the savings bank complies with the restoration plan. A “significantly undercapitalized” savings bank would be subject to additional restrictions. Savings banks deemed by the Federal Deposit Insurance Corporation to be “critically undercapitalized” would be subject to the appointment of a receiver or conservator. At December 31, 2011, WaterStone Bank was considered well-capitalized with a Tier 1 leverage ratio of 9.16%, a Tier 1 risk-based ratio of 13.31% and a total risk based capital ratio of 14.58%. Regulatory Development On November 25, 2009, pursuant to a Stipulation and Consent to the Issuance of a Consent Order, WaterStone Bank agreed to the issuance of a Consent Order jointly issued by the FDIC and the WDFI, the Bank’s primary banking regulators.At the same time, pursuant to a Stipulation and Consent to Issuance of Order to Cease and Desist, Waterstone Financial, Inc. agreed to the issuance of an Order to Cease and Desist by the Office of Thrift Supervision (“OTS”), the Company’s thrift holding company regulator at the time.Collectively, the Stipulation and Consent to the Issuance of a Consent Order which became effective on December 18, 2009 and the Stipulation and Consent to Issuance of Order to Cease and Desist which became effective on December 1, 2009 are referred to as the “Orders”. The Orders formalize a prior informal agreement entered into by the Bank, the FDIC and the WDFI in 2008.The Bank and its federal and state regulators continue working in concert to minimize the effects that the recession is having on the Bank and its borrowers.The Orders require, among other things, that the Bank (i) maintain minimum Tier 1 capital of 8.5% of total average assets and minimum total risk-based capital of 12.0% of risk-weighted assets; (ii) perform a study to confirm that the Bank is a well managed institution; (iii) manage its bad loans and real estate acquired in foreclosure; and (iv) adopt a two year capital plan.The Orders prohibit the payment of cash dividends or repurchases of common stock, and restrict the ability of the Company to incur debt, in each case without the prior regulatory non-objection.Failure to comply with the Orders could result in additional enforcement actions by the FDIC, the WDFI or the Federal Reserve Board.Compliance with the Orders may have adverse effects on the operations and financial condition of the Company and the Bank. Dividends Under Wisconsin law and applicable regulations, a Wisconsin savings bank that meets its regulatory capital requirement may declare dividends on capital stock based upon net profits, provided that its paid-in surplus equals its capital stock.If the paid-in surplus of the savings bank does not equal its capital stock, the board of directors may not declare a dividend unless at least 10% of the net profits of the preceding half year, in the case of quarterly or semi-annual dividends, or 10% of the net profits of the preceding year, in the case of annual dividends, has been transferred to paid-in surplus. In addition, prior WDFI approval is required before dividends exceeding 50% of profits for any calendar year may be declared and before a dividend may be declared out of retained earnings.Under WDFI regulations, a Wisconsin savings bank which has converted from mutual to stock form also is prohibited from paying a dividend on its capital stock if the payment causes the regulatory capital of the savings bank to fall below the amount required for its liquidation account.A consent order issued by state and federal regulators effective December 18, 2009 prohibits the Bank from paying dividends without the written consent of the WDFI and the FDIC. The primary source of Waterstone Financial’s cash flow, including cash flow to pay dividends on Waterstone Financial’s Common Stock, is the payment of dividends to Waterstone Financial by WaterStone Bank.The Federal Deposit Insurance Corporation has the authority to prohibit WaterStone Bank from paying dividends if, in its opinion, the payment of dividends would constitute an unsafe or unsound practice in light of the financial condition of WaterStone Bank.Institutions may not pay dividends if “undercapitalized” within the meaning of the prompt corrective action regulations.In addition, since WaterStone Bank is a subsidiary of a savings and loan holding company, WaterStone Bank must file a notice with the Federal Reserve Board at least 30 days before the board declares a dividend or approves a capital distribution.A regulatory cease and desist order consistent with the consent order issued by state and federal regulators of WaterStone Bank, prohibits dividend payments without prior written approval. 25 Liquidity and Reserves Wisconsin Law and Regulation. Under WDFI regulations, all Wisconsin savings banks are required to maintain a certain amount of their assets as liquid assets, consisting of cash and certain types of investments.The exact amount of assets a savings bank is required to maintain as liquid assets is set by the WDFI, but generally ranges from 4% to 15% of the saving bank’s average daily balance of net withdrawable accounts plus short-term borrowings (the “Required Liquidity Ratio”).At December 31, 2011, WaterStone Bank’s Required Liquidity Ratio was 8.0%, and WaterStone Bank was in compliance with this requirement.In addition, 50% of the liquid assets maintained by Wisconsin savings banks must consist of “primary liquid assets,” which are defined to include securities issued by the United States government and United States government agencies.At December 31, 2011, WaterStone Bank was in compliance with this requirement. Federal Law and Regulation.Under federal law and regulations, WaterStone Bank is required to maintain sufficient liquidity to ensure safe and sound banking practices.Regulation D, promulgated by the FRB, imposes reserve requirements on all depository institutions, including WaterStone Bank, which maintain transaction accounts or non-personal time deposits.Checking accounts, NOW accounts, Super NOW checking accounts, and certain other types of accounts that permit payments or transfers to third parties fall within the definition of transaction accounts and are subject to Regulation D reserve requirements, as are any non-personal time deposits (including certain money market deposit accounts) at a savings institution. For 2011, a depository institution was required to maintain average daily reserves equal to 3% on the first $58.8 million of transaction accounts and an initial reserve of $1.4 million, plus 10% of that portion of total transaction accounts in excess of $58.8 million. The first $10.7 million of otherwise reservable balances (subject to adjustment by the FRB) are exempt from the reserve requirements.These percentages and threshold limits are subject to adjustment by the FRB.Savings institutions have authority to borrow from the Federal Reserve’s “discount window,” but Federal Reserve policy generally requires savings institutions to exhaust all other sources before borrowing from the Federal Reserve.As of December 31, 2011, WaterStone Bank met its Regulation D reserve requirements. Transactions with Affiliates and Insiders Wisconsin Law and Regulation.Under Wisconsin law, WaterStone Bank may not make a loan to a person owning 10% or more of its stock, an affiliated person, agent, or attorney of the savings bank, either individually or as an agent or partner of another, except as approved by the WDFI and regulations of the FDIC.In addition, unless the prior approval of the WDFI is obtained, WaterStone Bank may not purchase, lease or acquire a site for an office building or an interest in real estate from an affiliated person, including a shareholder owning more than 10% of its capital stock, or from any firm, corporation, entity or family in which an affiliated person or 10% shareholder has a direct or indirect interest. Federal Law and Regulation.Sections 23A and 23B of the Federal Reserve Act govern transactions between an insured savings bank, such as WaterStone Bank, and any of its affiliates, including Waterstone Financial.The Federal Reserve Board has adopted Regulation W, which comprehensively implements and interprets Sections 23A and 23B, in part by codifying prior Federal Reserve Board interpretations under Sections 23A and 23B. An affiliate of a bank is any company or entity that controls, is controlled by or is under common control with the bank. A subsidiary of a bank that is not also a depository institution or a “financial subsidiary” under federal law is not treated as an affiliate of the bank for the purposes of Sections 23A and 23B; however, the FDIC has the discretion to treat subsidiaries of a bank as affiliates on a case-by-case basis. Sections 23A and 23B limit the extent to which a bank or its subsidiaries may engage in “covered transactions” with any one affiliate to an amount equal to 10% of such bank’s capital stock and surplus, and limit all such transactions with all affiliates to an amount equal to 20% of such capital stock and surplus.The statutory sections also require that all such transactions be on terms that are consistent with safe and sound banking practices. The term “covered transaction” includes the making of loans, purchase of assets, issuance of guarantees and other similar types of transactions.Further, most loans and other extensions of credit by a bank to any of its affiliates must be secured by collateral in amounts ranging from 100% to 130% of the loan amounts.In addition, any covered transaction by an association with an affiliate and any purchase of assets or services by an association from an affiliate must be on terms that are substantially the same, or at least as favorable, to the bank as those that would be provided to a non-affiliate. A savings bank’s loans to its executive officers, directors, any owner of more than 10% of its stock (each, an insider) and any of certain entities affiliated with any such person (an insider’s related interest) are subject to the conditions and limitations imposed by Section 22(h) of the Federal Reserve Act and the FRB’s Regulation O thereunder.Under these restrictions, the aggregate amount of the loans to any insider and the insider’s related interests may not exceed the loans-to-one-borrower limit applicable to national banks, which is comparable to the loans-to-one-borrower limit applicable to WaterStone Bank’s loans. All loans by a savings bank to all insiders and insiders’ related interests in the aggregate may not exceed the bank’s unimpaired capital and unimpaired surplus. With certain exceptions, loans to an executive officer, other than loans for the education of the officer’s children and certain loans secured by the officer’s residence, may not exceed the greater of $25,000 or 2.5% of the savings bank’s unimpaired capital and unimpaired surplus, but in no event more than $100,000. Regulation O also requires that any proposed loan to an insider or a related interest of that insider be approved in advance by a majority of the board of directors of the savings bank, with any interested director not participating in the voting, if such loan, when aggregated with any existing loans to that insider and the insider’s related interests, would exceed either $500,000 or the greater of $25,000 or 5% of the savings bank’s unimpaired capital and surplus.Generally, such loans must be made on substantially the same terms as, and follow credit underwriting procedures that are no less stringent than, those that are prevailing at the time for comparable transactions with other persons and must not present more than a normal risk of collectibility. An exception to this requirement is made for extensions of credit made pursuant to a benefit or compensation plan of a bank that is widely available to employees of the savings bank and that does not give any preference to insiders of the bank over other employees of the bank.Consistent with these requirements, the Bank offered employees special terms for home mortgage loans on their principal residences.Effective April 1, 2006, this program was discontinued for new loan originations.Under the terms of the discontinued program, the employee interest rate is based on the Bank’s cost of funds on December 31st of the immediately preceding year and is adjusted annually.At December 31, 2011, the rate of interest on an employee rate mortgage loan was 2.16%, compared to the weighted average rate of 5.48% on all single family mortgage loans.This rate decreased to 2.06% effective March 1, 2012.Employee rate mortgage loans totaled $3.6 million, or 0.3%, of our residential mortgage loan portfolio on December 31, 2011. Transactions between Bank Customers and Affiliates Under Wisconsin and federal laws and regulations, Wisconsin savings banks, such as WaterStone Bank, are subject to the prohibitions on certain tying arrangements.A savings bank is prohibited, subject to certain exceptions, from extending credit to or offering any other service to a customer, or fixing or varying the consideration for such extension of credit or service, on the condition that such customer obtain some additional service from the institution or certain of its affiliates or not obtain services of a competitor of the institution. 26 Examinations and Assessments WaterStone Bank is required to file periodic reports with and is subject to periodic examinations by the WDFI and FDIC.Federal regulations require annual on-site examinations for all depository institutions except certain well-capitalized and highly rated institutions with assets of less than $500 million which are examined every 18 months.Federal law also requires WaterStone Bank is required to pay examination fees and annual assessments to fund its supervision.WaterStone Bank paid an aggregate of $91,000 in assessments for the calendar year ended December 31, 2011. Customer Privacy Under Wisconsin and federal law and regulations, savings banks, such as WaterStone Bank, are required to develop and maintain privacy policies relating to information on its customers, restrict access to and establish procedures to protect customer data.Applicable privacy regulations further restrict the sharing of non-public customer data with non-affiliated parties if the customer requests. Community Reinvestment Act Under the Community Reinvestment Act (“CRA”), WaterStone Bank has a continuing and affirmative obligation consistent with its safe and sound operation to help meet the credit needs of its entire community, including low and moderate income neighborhoods. The CRA does not establish specific lending requirements or programs for financial institutions nor does it limit an institution’s discretion to develop the types of products and services that it believes are best suited to its particular community, consistent with the CRA. The CRA requires the Federal Deposit Insurance Corporation in connection with its examination of WaterStone Bank, to assess its record of meeting the credit needs of its community and to take that record into account in its evaluation of certain applications by WaterStone Bank. For example, the regulations specify that a bank’s CRA performance will be considered in its expansion (e.g., branching) proposals and may be the basis for approving, denying or conditioning the approval of an application. As of the date of its most recent regulatory examination, WaterStone Bank was rated “satisfactory” with respect to its CRA compliance. Federal Home Loan Bank System The Federal Home Loan Bank System, consisting of twelve FHLBs, is under the jurisdiction of the Federal Housing Finance Board ("FHFB"). The designated duties of the FHFB are to supervise the FHLBs; ensure that the FHLBs carry out their housing finance mission; ensure that the FHLBs remain adequately capitalized and able to raise funds in the capital markets; and ensure that the FHLBs operate in a safe and sound manner. WaterStone Bank, as a member of the FHLB of Chicago, is required to acquire and hold shares of capital stock in the FHLB of Chicago in specified amounts. WaterStone Bank is in compliance with this requirement with an investment in FHLB of Chicago stock of $21.7 million at December 31, 2011.Potential risks identified with respect to the Company’s investment in FHLB of Chicago stock is addressed in Item 1A. Risk Factors. Among other benefits, the FHLBs provide a central credit facility primarily for member institutions. It is funded primarily from proceeds derived from the sale of consolidated obligations of the FHLB System. It makes advances to members in accordance with policies and procedures established by the FHFB and the board of directors of the FHLB of Chicago. At December 31, 2011, WaterStone Bank had $350.0 million in advances from the FHLB of Chicago. USA PATRIOTAct The USA PATRIOT Act of 2001 gave the federal government new powers to address terrorist threats through enhanced domestic security measures, expanded surveillance powers, increased information sharing and broadened anti-money laundering requirements.The USA PATRIOT Act also required the federal banking agencies to take into consideration the effectiveness of controls designed to combat money laundering activities in determining whether to approve a merger or other acquisition application of a member institution.Accordingly, if we engage in a merger or other acquisition, our controls designed to combat money laundering would be considered as part of the application process.We have established policies, procedures and systems designed to comply with these regulations. 27 Dodd-Frank Act The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”) is making extensive changes in the regulation of insured depository institution.Under the Dodd-Frank Act, the Office of Thrift Supervision was eliminated as of July 21, 2011.Responsibility for the supervision and regulation of federal savings banks was transferred to the Office of the Comptroller of the Currency, which is the agency that is currently primarily responsible for the regulation and supervision of national banks.At the same time, responsibility for the regulation and supervision of savings and loan holding companies, such as Lamplighter Financial and Waterstone Financial, was transferred to the Federal Reserve Board, which also supervises bank holding companies. Additionally, the Dodd-Frank Act created a new Consumer Financial Protection Bureau as an independent bureau of the Federal Reserve Board.The Consumer Financial Protection Bureau has assumed responsibility for the implementation of the federal financial consumer protection and fair lending laws and regulations, a function previously assigned to prudential regulators, and has authority to impose new requirements.Institutions of less than $10 billion in assets, however, such as WaterStone Bank, will continue to be examined for compliance with consumer protection and fair lending laws and regulations by, and be subject to the primary enforcement authority of, their prudential regulators rather than the Consumer Financial Protection Bureau. In addition to eliminating the Office of Thrift Supervision and creating the Consumer Financial Protection Bureau, the Dodd-Frank Act, among other things, directed changes in the way that institutions are assessed for deposit insurance, mandated the imposition of consolidated capital requirements on savings and loan holding companies, required originators of securitized loans to retain a percentage of the risk for the transferred loans, provided for regulatory rate-setting for certain debit card interchange fees, repealed restrictions on the payment of interest on commercial demand deposits and contained a number of reforms related to mortgage originations.Many of the provisions of the Dodd-Frank Act are subject to delayed effective dates and/or require the issuance of implementing regulations.Their impact on operations can not yet be fully assessed.However, there is a significant possibility that the Dodd-Frank Act will, at a minimum, result in increased regulatory burden, compliance costs and interest expense for Waterstone Bank, Lamplighter Financial and Waterstone Financial. Regulation of Waterstone Financial Holding Company Regulation Wisconsin Law and Regulation. Any company that owns or controls, directly or indirectly, more than 25% of the voting securities of a state savings bank is subject to regulation as a savings bank holding company by the WDFI.Waterstone Financial and Lamplighter Financial, MHC are subject to regulation as savings bank holding companies under Wisconsin law.However, the WDFI has not issued specific regulations governing savings bank holding companies. Federal Law and Regulation. Lamplighter Financial and Waterstone Financial are savings and loan holding companies within the meaning of the Home Owners’ Loan Act.They are registered with and regulated by the Federal Reserve Board.The Federal Reserve Board succeeded the Office of Thrift Supervision as federal regulator of savings and loan holding companies in July 2011.Pursuant to applicable laws, regulations, and policies, a mutual holding company, such as Lamplighter Financial, MHC and a federally chartered mid-tier holding company, such as Waterstone Financial may engage in the following activities: (i) investing in the stock of a savings bank, (ii) acquiring a mutual savings bank through the merger of such savings bank into a savings bank subsidiary of such holding company or an interim savings bank subsidiary of such holding company, (iii) merging with or acquiring another holding company, one of whose subsidiaries is a savings bank, (iv) investing in a corporation, the capital stock of which is available for purchase by a savings bank under federal law or under the law of any state where the subsidiary savings bank or savings banks share their home offices, (v) furnishing or performing management services for a savings bank subsidiary of such company, (vi) holding, managing or liquidating assets owned or acquired from a savings subsidiary of such company, (vii) holding or managing properties used or occupied by a savings bank subsidiary of such company, (viii) acting as trustee under deeds of trust, (ix) any other activity (A) that the Federal Reserve Board, by regulation, has determined to be permissible for bank holding companies under Section 4(c) of the Bank Holding Company Act of 1956, unless the Director, by regulation, prohibits or limits any such activity for savings and loan holding companies; or (B) in which multiple savings and loan holding companies were authorized (by regulation) to directly engage on March 5, 1987, (x) any activity permissible for financial holding companies under Section 4(k) of the Bank Holding Company Act, including securities and insurance underwriting, and (xi) purchasing, holding, or disposing of stock acquired in connection with a qualified stock issuance if the purchase of such stock by such savings and loan holding company is approved by the Federal Reserve Board.If a mutual holding company acquires or merges with another holding company, the holding company acquired or the holding company resulting from such merger or acquisition may only invest in assets and engage in activities listed in (i) through (xi) above, and has a period of two years to cease any nonconforming activities and divest of any nonconforming investments. The Home Owners’ Loan Act prohibits a savings and loan holding company, including Waterstone Financial and Lamplighter Financial, MHC, directly or indirectly, or through one or more subsidiaries, from acquiring more than 5% of another savings institution or holding company thereof, without prior written approval of the Federal Reserve Board.It also prohibits the acquisition or retention of, with certain exceptions, more than 5% of a non-subsidiary company engaged in activities other than those permitted by the Home Owners’ Loan Act; or acquiring or retaining control of an institution that is not federally insured.In evaluating applications by holding companies to acquire savings institutions, the Federal Reserve Board must consider factors such as the financial and managerial resources, future prospects of the company and institution involved, the effect of the acquisition on the risk to the insurance fund, the convenience and needs of the community and competitive factors. The Federal Reserve Board is prohibited from approving any acquisition that would result in a multiple savings and loan holding company controlling savings institutions in more than one state, subject to two exceptions: (i) the approval of interstate supervisory acquisitions by savings and loan holding companies, and (ii) the acquisition of a savings institution in another state if the laws of the state of the target savings institution specifically permit such acquisitions. Waivers of Dividends by Lamplighter Financial, MHC The Dodd-Frank Act requires federally-chartered mutual holding companies to give the Federal Reserve Board notice before waiving the receipt of dividends, and provides that in the case of “grandfathered” mutual holding companies, like Lamplighter Financial, MHC, the Federal Reserve Board “may not object” to a dividend waiver if the board of directors of the mutual holding company waiving dividends determines that the waiver: (i) would not be detrimental to the safe and sound operation of the subsidiary savings bank; and (ii) is consistent with the board’s fiduciary duties to members of the mutual holding company.To qualify as a grandfathered mutual holding company, a mutual holding company must have been formed, issued stock and waived dividends prior to December 1, 2009.The Dodd-Frank Act further provides that the Federal Reserve Board may not consider waived dividends in determining an appropriate exchange ratio upon the conversion of a grandfathered mutual holding company to stock form.In September 2011, however, the Federal Reserve Board issued an interim final rule that also requires, as a condition to waiving dividends, that each mutual holding company obtain the approval of a majority of the eligible votes of its members within 12 months prior to the declaration of the dividend being waived.The Federal Reserve Board has requested comments on the interim final rule, and there can be no assurance that the rule will be amended to eliminate or modify the member vote requirement for dividend waivers by grandfathered mutual holding companies, such as Lamplighter Financial, MHC in the future, or as to what conditions the Federal Reserve Board may place on any dividend waivers.As previously noted, an existing regulatory Consent Order currently prohibits the payment of dividends by WaterStone Financial without prior regulatory consent. 28 Conversion of Lamplighter Financial, MHC to Stock Form Federal Reserve Board regulations permit Lamplighter Financial, MHC to convert from the mutual form of organization to the capital stock form of organization (a “Conversion Transaction”).There can be no assurance when, if ever, a Conversion Transaction will occur, and the board of directors has no current intention or plan to undertake a Conversion Transaction.In a Conversion Transaction a new holding company would be formed as the successor to Waterstone Financial (the “New Holding Company”), Lamplighter Financial, MHC’s corporate existence would end, and certain depositors of WaterStone Bank would receive the right to subscribe for shares of the New Holding Company.In a Conversion Transaction, each share of common stock held by shareholders other than Lamplighter Financial, MHC(“Minority Shareholders”) would be automatically converted into a number of shares of common stock of the New Holding Company determined pursuant to an exchange ratio that ensures that Minority Shareholders own the same percentage of common stock in the New Holding Company as they owned in Waterstone Financial immediately prior to the Conversion Transaction subject to adjustment for any mutual holding company assets or waived dividends, as applicable.The total number of shares of common stock held by Minority Shareholders after a Conversion Transaction also would be increased by any purchases by Minority Shareholders in the stock offering conducted as part of the Conversion Transaction. Any Conversion Transaction would require the approval of a majority of the outstanding shares of common stock of Waterstone Financial held by Minority Shareholders and by two-thirds of the total outstanding shares of common stock of Waterstone Financial.Any Conversion Transaction also would require the approval of a majority of the eligible votes of depositors of Lamplighter Financial, MHC. Federal Securities Laws Regulation Securities Exchange Act.Waterstone Financial common stock is registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934. The Company is therefore subject to the information, proxy solicitation, insider trading restrictions and other requirements under the Securities Exchange Act. Sarbanes-Oxley Act of 2002.The Sarbanes-Oxley Act of 2002 was adopted in response to public concerns regarding corporate accountability and oversight.The Sarbanes-Oxley Act is intended to improve corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. Federal and State Taxation Federal Taxation General.Waterstone Financial and subsidiaries and Lamplighter Financial, MHC are subject to federal income taxation in the same general manner as other corporations, with some exceptions discussed below.Waterstone Financial and subsidiaries constitute an affiliated group of corporations and, therefore, are eligible to report their income on a consolidated basis.Because Lamplighter Financial, MHC owns less than 80% of the common stock of Waterstone Financial, it is not a member of that affiliated group and will report its income on a separate return.The following discussion of federal taxation is intended only to summarize certain pertinent federal income tax matters and is not a comprehensive description of the tax rules applicable to Lamplighter Financial, MHC, Waterstone Financial or WaterStone Bank. Method of Accounting.For federal income tax purposes, Waterstone Financial currently reports its income and expenses on the accrual method of accounting and uses a tax year ending December 31 for filing its federal income tax returns. Bad Debt Reserves.Prior to the Small Business Protection Act of 1996 (the "1996 Act"), WaterStone Bank was permitted to establish a reserve for bad debts and to make annual additions to the reserve.These additions could, within specified formula limits, be deducted in arriving at our taxable income.As a result of the 1996 Act, WaterStone Bank was required to use the specific charge-off method in computing its bad debt deduction beginning with its 1996 federal tax return.Savings institutions were required to recapture any excess reserves over those established as of December 31, 1987 (base year reserve).At December 31, 2011, WaterStone Bank had no reserves subject to recapture in excess of its base year. Taxable Distributions and Recapture.Prior to the 1996 Act, bad debt reserves created prior to January 1, 1988 were subject to recapture into taxable income if WaterStone Bank failed to meet certain thrift asset and definitional tests.Federal legislation has eliminated these thrift-related recapture rules. At December 31, 2011, our total federal pre-1988 base year reserve was approximately $16.7 million.However, under current law, pre-1988 base year reserves remain subject to recapture if WaterStone Bank makes certain non-dividend distributions, repurchases any of its stock, pays dividends in excess of tax earnings and profits, or ceases to maintain a bank charter. Alternative Minimum Tax.The Internal Revenue Code of 1986, as amended (the "Code"), imposes an alternative minimum tax ("AMT") at a rate of 20% on a base of regular taxable income plus certain tax preferences which we refer to as "alternative minimum taxable income."The AMT is payable to the extent such alternative minimum taxable income is in excess of an exemption amount and the AMT exceeds the regular income tax.Net operating losses can offset no more than 90% of alternative minimum taxable income.AMT payments may be used as credits against regular tax liabilities in future years.Due to a federal net operating loss carry back generated in 2008, Waterstone Financial became subject to AMT for 2006 and 2007.At December 31, 2011, the Company had no such amounts available as credits for carryover. Net Operating Loss Carryovers.A company may carry back net operating losses to the preceding two taxable years and forward to the succeeding 20 taxable years.A 2009 federal tax law change allows for a one-time carry back of either 2008 or 2009 taxable losses for up to five years.At December 31, 2011, Waterstone Financial had net operating loss carry forwards of $2.6 million for federal income tax purposes. Corporate Dividends-Received Deduction.Waterstone Financial may exclude from its income 100% of dividends received from WaterStone Bank as a member of the same affiliated group of corporations.The corporate dividends-received deduction is 80% in the case of dividends received from corporations with which a corporate recipient does not file a consolidated tax return, and corporations that own less than 20% of the stock of a corporation distributing a dividend may deduct only 70% of dividends received or accrued on their behalf. State Taxation Wisconsin State Taxation.Lamplighter Financial, MHC and the Company are subject to the Wisconsin corporate franchise (income) tax.Under current law, the state of Wisconsin imposes a corporate franchise tax of 7.9% on the combined taxable incomes of the members of our consolidated income tax group.Prior to January 1, 2009, the income of the Nevada subsidiary was only subject to taxation in Nevada, which currently does not impose a corporate income or franchise tax.In February 2009, the Wisconsin legislature passed legislation that requires combined state tax reporting effective January1, 2009.This legislation results in the apportioned income of the Nevada subsidiary being subject to the Wisconsin corporate franchise tax of 7.9%. 29 Item 1A.Risk Factors The Company Operates in a Highly Regulated Environment and is Subject to Supervision, Examination and Enforcement Action by Various Regulatory Agencies. As a savings bank holding company, the Company is regulated by the Federal Reserve Board, and the Bank is regulated separately by various federal and state banking regulators.This regulation is primarily intended to protect the Bank’s depositors rather than the Company’s shareholders.In addition, the Company’s common stock is registered under the Securities Exchange Act and it is subject to regulation by the Securities and Exchange Commission and to public reporting requirements. Under applicable laws, the Federal Reserve Board, the FDIC, as the Bank’s primary federal regulator and deposit insurer, and the Wisconsin Department of Financial Institutions as the Bank’s chartering authority, have the ability to impose sanctions, restrictions and requirements on the Company and on the Bank if they determine, the Bank or the Company has violated laws or regulations or are not operating in a safe and sound manner.Banking regulators can take actions at any time that may have an adverse impact on the Company and on the Bank.On November 25, 2009, the Bank agreed to a Consent Order issued by the WDFI and FDIC and the Company agreed to a Cease and Desist Order issued by the Office of Thrift Supervision, its regulator at the time, requiring among other things, the bank to maintain a minimum Tier I capital ratio of 8.5%, a minimum total risk based capital of 12.0%, and prohibiting dividend payments without written regulatory approval.As a result of the Consent Order, the Bank is subject to restrictions regarding the maximum interest rates that it may offer on deposits.As of December 31, 2011, the Company and the Bank were in compliance with all requirements of the regulatory orders issued.Noncompliance can result in more severe restrictions and civil money penalties.Complete copies of the regulatory orders were attached as exhibits to a Form 8-K filed with the SEC on November 27, 2009. Challenges Posed by the Weak Economy and Distressed Real Estate Market. The Company is operating in a difficult and uncertain economic environment characterized by high unemployment rates, a weak real estate market and a weak economy.As a result, capital raising alternatives, such as issuing common or preferred stock or borrowing funds at attractive rates are generally not available.Sales of either fixed assets or pools of loans to increase capital ratios may also have a negative impact on the Company.The economic recession and contraction of the local and national real estate markets have also resulted in higher provisions for loan losses, loan charge-offs and losses related to the write down of real estate owned, and these same trends may also cause further valuation changes and losses in our loan and investment portfolios as well as reduction in the estimated realizable value of real estate owned.These conditions have reduced our capital levels and regulatory capital ratios and may continue to do so in future periods. Changing Interest Rates May Have a Negative Impact on Our Results of Operations. Our earnings and cash flows are largely dependent on our net interest income.Interest rates are highly sensitive to many factors that are beyond our control, including general economic conditions and policies of various governmental and regulatory agencies and, in particular, the Federal Reserve.If the interest rates paid on deposits and borrowings increase at a faster rate than the interest rates received on loans and other investments, our net interest income, and therefore our results of operations would be adversely affected.Similarly, mortgage banking income varies directly with movements in interest rates.Earnings would also be adversely affected if the interest rate received on our loans and other investments fall more quickly than the interest rates paid on our deposits and borrowings.Although we believe that we have implemented effective asset and liability management strategies to reduce the adverse effects of changes in market interest rates on our results of operations, any substantial, unexpected or prolonged change in market interest rates could have an adverse effect on our financial condition and results of operations. During 2011 We Continued to Experience High Levels of Delinquencies, Non-accrual Loans and Charge-offs. During 2011, we continued to experience high levels of non-accrual loans and loan delinquencies.Our non-accrual loans totaled $78.2 million, or 6.43% of total loans at December 31, 2011, compared to $84.2 million, or 6.44% of total loans at December 31, 2010.Our loans past due totaled $93.4 million, or 7.7% of total loans receivable at December 31, 2011, compared to $90.7 million, or 6.9% of total loans at December 31, 2010.The continued high level of non-performing and delinquent loans has resulted in high levels of loan charge-offs.During 2011, net charge-offs totaled $18.8 million.To the extent that our loan portfolio continues to deteriorate, our financial condition and results of operations will be materially and adversely affected.Continued deterioration could also lead to additional actions by regulators that could have a direct material impact on our financial condition and results of operation. If Our Allowance for Loan Losses is Not Sufficient to Cover Actual Loan Losses, Our Results of Operations Would be Negatively Impacted. We make various assumptions and judgments about the collectibility of our loan portfolio, including the creditworthiness of our borrowers and the value of the real estate and other assets serving as collateral for the repayment of many of our loans.In determining the amount of the allowance for loan losses, we analyze our loss and delinquency experience by loan categories and we consider the impact of existing economic conditions.If the results of our analyses are incorrect, our allowance for loan losses may not be sufficient to cover losses inherent in our loan portfolio, which would require additions to our allowance and would decrease our net income.Although we are unaware of any specific weaknesses in our loan portfolio that would require increases in our allowance at the present time, we may need to increase our allowance further in the future due to credit deterioration, our emphasis on loan growth and on increasing our portfolio of commercial real estate loans. In addition, bank regulators periodically review our allowance for loan losses and may require us to increase our provision for loan losses or recognize further loan charge-offs.Any increase in our allowance for loan losses or loan charge-offs as required by these regulatory authorities may have a material adverse effect on our results of operations and financial condition. Deterioration of our Investment Portfolio Could Have a Negative Impact on Our Results of Operations. The current sustained economic downturn has resulted in other than temporary impairment of securities in our overall investment portfolio, including a decline in value of mortgage related securities which are dependent upon the performance of the underlying mortgages that provide the principal and interest cash flow for the securities.Similarly, growing state and municipality budget deficits resulting from declining tax revenues will result in related declines in the value of debt securities they have issued in prior years.Continued weakness or deterioration in general economic market conditions could result in future impairment losses on these securities or other investment securities. 30 If Our Investment in the Federal Home Loan Bank of Chicago is Classified as Other Than Temporarily Impaired, Our Earnings and Stockholders’ Equity Could Decrease. We own common stock of the Federal Home Loan Bank of Chicago (FHLBC) in order to qualify for membership in the Federal Home Loan Bank System and to be eligible to borrow funds under the FHLBC’s advance program.The fair value of our FHLBC common stock as of December 31, 2011 was $21.7 million based on its cost.There is no trading market for our FHLBC common stock. Certain member banks of the Federal Home Loan Bank System may be subject to accounting rules and asset quality risks that could result in materially lower regulatory capital levels.In an extreme situation, it is possible that the capitalization of a Federal Home Loan Bank, including the FHLBC, could be substantially diminished or reduced to zero.Consequently, there is a risk that our investment in FHLBC common stock could be deemed other-than-temporarily impaired at some time in the future, and if this occurs, it would cause our earnings and stockholders’ equity to decrease by the after-tax amount of any impairment charge. Our Shareholders Own a Minority of Waterstone Financial Common Stock and Are Not Able to Exercise Voting Control Over Most Matters Put to a Vote of Shareholders. Public shareholders own a minority of the outstanding shares of Waterstone Financial common stock.As a result, public shareholders are not able to exercise voting control over most matters put to a vote of shareholders. Lamplighter Financial, MHC owns a majority of Waterstone Financial’s common stock and, through its Board of directors, is able to exercise voting control over most matters put to a vote of shareholders, including possible acquisitions.The same directors who govern Waterstone Financial and WaterStone Bank also govern Lamplighter Financial, MHC.The only matters over which Lamplighter Financial, MHC is not able to exercise voting control are those requiring a separate vote of shareholders other than Lamplighter Financial, MHC. Our Non-Interest Expense Will Continue to be Negatively Impacted by Increases in FDIC Insurance Premiums The Federal Deposit Insurance Corporation assesses premiums for deposit insurance on insured banks and savings banks.This assessment is based on the risk category of the institution, and certain specified adjustments, and currently ranges from 2.5 to 45 basis points of the institution’s total assets less tangible capital.Federal law requires that the Federal Deposit Insurance Corporation takes steps as are necessary to achieve a Deposit Insurance Fund reserve ratio of 1.35% of insured deposits of September 30, 2020.The Federal Deposit Insurance Corporation has established a longer term designated reserve ratio of 2%. Due to stress on the Deposit Insurance Fund caused by numerous bank failures, the Federal Deposit Insurance Corporation imposed a maximum 10 basis point of insured deposits special assessment that was collected on September 30, 2009.On November 12, 2009, the Federal Deposit Insurance Corporation issued a rule pursuant to which all insured depository institutions were required to prepay their estimated assessments for the fourth quarter of 2009, and for all of 2010, 2011 and 2012.The prepayment was due on December 31, 2009.Under the rule, the assessment rate for the fourth quarter of 2009 and for 2010 was based on each institution’s total base assessment rate for the third quarter of 2009, modified to assume that the assessment rate in effect on September 30, 2009 had been in effect for the entire third quarter, and the assessment rate for 2011 and 2012 was equal to the modified third quarter assessment rate plus an additional 3 basis points.In addition, each institution’s base assessment rate for each period was calculated using its third quarter assessment base, adjusted quarterly for an estimated 5% annual growth rate in the assessment base through the end of 2012.WaterStone Bank received a waiver from the Federal Deposit Insurance Corporation with respect to the 2010, 2011 and 2012 insurance prepayment. Increased assessments significantly increased our non-interest expense for those years and may continue to increase non-interest expense in future years as long as the Federal Deposit Insurance Corporation designated reserve ratio remains low. Financial Reform Legislation in 2010 is Expected to Increase our Costs of Operations. The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”), has significantly changed the bank regulatory structure and affected the lending, investment, trading and operating activities of depository institutions and their holding companies.The Dodd-Frank Act authorized the Federal Reserve Board to supervise and regulate all savings and loan holding companies like Waterstone Financial and Lamplighter Financial, Inc., in addition to the bank holding companies that it also regulates.The Dodd-Frank Act also instructed the Federal Reserve Board to set minimum capital levels for holding companies that are as stringent as those required for the insured depository subsidiaries, and the components of Tier 1 capital would be restricted to capital instruments that are currently considered to be Tier 1 capital for insured depository institutions.Savings and loan holding companies are subject to a five year transition period before the holding company capital requirement will apply. The Dodd-Frank Act also created a new Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws.The Consumer Financial Protection Bureau has broad rule-making authority for a wide range of consumer protection laws that apply to all banks and savings institutions such as the Bank, including the authority to prohibit “unfair, deceptive or abusive” acts and practices.The Consumer Financial Protection Bureau has examination and enforcement authority over all banks and savings institutions with more than $10 billion in assets.Banks and savings institutions with $10 billion or less in assets will be examined by their applicable bank regulators. The legislation broadened the base for Federal Deposit Insurance Corporation insurance assessments. Assessments are now based on the average consolidated total assets less tangible equity capital of a financial institution.The Dodd-Frank Act also permanently increased the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, retroactive to January 1, 2008, and non-interest bearing transaction accounts have unlimited deposit insurance through December 31, 2012.Further, the legislation removed restrictions on the payment of interest on commercial demand deposits, mandated that regulators issue regulations requiring originators of securitized loans retain a percentage of the risk for transferred loans, directed the Federal Reserve Board to regulate pricing of certain debit card interchange fees and contained a number of reforms related to mortgage origination. It is difficult to predict at this time the effect that the legislation and implementing regulations will have on community banks with regard to lending and credit practices.Many of the provisions of the Dodd-Frank Act have delayed effective dates, and the legislation requires various federal agencies to promulgate numerous and extensive implementing regulations over the next several years.Although the substance and scope of all of these regulations cannot be determined at this time, it is expected that the legislation and implementing regulations, particularly those relating to the new Consumer Financial Protection Bureau, will increase our operating and compliance costs. 31 The Dodd-Frank Act’s Elimination of the Office of Thrift Supervision may Adversely Affect the Ability of Lamplighter Financial, MHC to Waive Dividends, which could Adversely Affect our Ability to Pay Dividends and the Value of our Common Stock. The value of Waterstone Financial’s common stock is significantly affected by our ability to pay dividends to our public shareholders, which is affected by our earnings and cash resources at the holding company level and by the ability of the Bank to make capital distributions to Waterstone Financial.Moreover, our ability to pay dividends and the amount of such dividends is affected by the ability of Lamplighter, MHC, our mutual holding company, to waive the receipt of dividends declared by Waterstone Financial.If Lamplighter Financial, MHC waives its right to receive dividends on its shares of Waterstone Financial common stock, that means Waterstone Financial has more cash resources to pay dividends to our public stockholders than if Lamplighter Financial, MHC had accepted such dividends. The Dodd-Frank Act requires federally-chartered mutual holding companies to give the Federal Reserve Board notice before waiving the receipt of dividends, and provides that in the case of “grandfathered” mutual holding companies, like Lamplighter, MHC, the Federal Reserve Board “may not object” to a dividend waiver if the board of directors of the mutual holding company waiving dividends determines that the waiver: (i) would not be detrimental to the safe and sound operation of the subsidiary savings bank; and (ii) is consistent with the board’s fiduciary duties to members of the mutual holding company.To qualify as a grandfathered mutual holding company, a mutual holding company must have been formed, issued stock and waived dividends prior to December 1, 2009. The Dodd-Frank Act further provides that the Federal Reserve Board may not consider waived dividends in determining an appropriate exchange ratio upon the conversion of a grandfathered mutual holding company to stock form.In September 2011, however, the Federal Reserve Board issued an interim final rule that also requires as a condition to waiving dividends, that each mutual holding company obtain the approval of a majority of the eligible votes of its members within 12 months prior to the declaration of the dividend being waived.The Federal Reserve Board has requested comments on the interim final rule, and there can be no assurance that the rule will be amended to eliminate or modify the member vote requirement for dividend waivers by grandfathered mutual holding companies, such as Lamplighter, MHC.In the past, the Federal Reserve Board generally has not allowed dividend waivers by mutual bank holding companies and, therefore, there can be no assurance that the Federal Reserve Board will approve dividend waivers by Lamplighter, MHC in the future, or what conditions the Federal Reserve Board may place on any dividend waivers.Waterstone Financial is currently prohibited from paying dividends without prior regulatory approval due to a Consent Order entered into with the regulators. 32 Item 1B.Unresolved Staff Comments None Item 2.Properties The Company and its subsidiaries conduct business from its headquarters at 11200 W. Plank Court, Wauwatosa, Wisconsin and at other offices throughout the country.In addition to its headquarters, the Bank owns eight full-service banking offices, a drive through facility and an undeveloped parcel of land for future branch expansion with net book value totaling $25.4 million excluding furniture and equipment.The mortgage banking subsidiary leases office space in 50 buildings in 11 states.Leasehold improvements total $275,000 net of depreciation.Leasehold improvements are depreciated over the remaining lease term.Leases expire at various times though 2016. Item 3.Legal Proceedings We are not involved in any pending legal proceedings as a defendant other than routine legal proceedings occurring in the ordinary course of business.At December 31, 2011, we were not involved in any legal proceedings, the outcome of which would be material to our financial condition or results of operations.Other than the consent order we have entered into with the WDFI and FDIC and the cease and desist order entered into with the OTS (as administered by the FDIC and Federal Reserve), both of which are discussed under Item 1. Business and Item 1A. Risk Factors, we have no pending proceedings before any agency. Item 4.Submission of Matters to a Vote of Security Holders Not applicable Part II Item 5.Market for Registrant's Common Equity and Related Stockholder Matters and Issuer Purchase of Equity Securities The common stock of Waterstone Financial, Inc. is traded on The NASDAQ Global Select Market® under the symbol WSBF. As of February 29, 2012, there were 31,350,097 shares of common stock outstanding and 3,477 shareholders of record of the common stock.Waterstone Financial, Inc became a publicly-held corporation on October 4, 2005. Waterstone Financial has never paid cash dividends on its common stock, and our board currently has no plan to pay cash dividends on the common stock.If the board considers a cash dividend in the future, the payment of dividends will depend upon a number of factors, including capital requirements, our financial condition and results of operations, tax considerations, statutory and regulatory limitations and general economic conditions and regulatory restrictions that affect our ability to pay dividends.We cannot assure you that any dividends will be paid or that, if paid, they will not be reduced or eliminated in the future.Special cash or stock dividends, to the extent permitted by applicable policy and regulation, may be paid in addition to, or in lieu of, regular cash dividends. Our ability to pay dividends will depend, in part, upon our receipt of dividends from WaterStone Bank, because we have no significant source of income other than dividends from WaterStone Bank, earnings on our investments and interest payments on our loan to WaterStone Bank’s employee stock ownership plan.Wisconsin law generally allows WaterStone Bank to pay dividends to Waterstone Financial equal to up to 50% of WaterStone Bank’s net profit in the current year without prior regulatory approval and above such amount, including out of retained earnings, with prior regulatory approval. A consent order jointly issued by the WDFI and the FDIC effective December 18, 2009 prohibits the payment of a dividend without written regulatory approval. 33 Market Information The high and low quarterly trading prices during fiscal 2011 and 2010 were as follows: High Low 1st Quarter $ $ 2nd Quarter 3rd Quarter 4th Quarter High Low 1st Quarter $ $ 2nd Quarter 3rd Quarter 4th Quarter During the last two fiscal years the Company did not pay any cash dividends. 34 PERFORMANCE GRAPH Set forth below is a line graph comparing the cumulative total shareholder return on Waterstone Financial common stock, based on the market price of the common stock and assuming reinvestment of cash dividends, with the cumulative total return of companies on the NASDAQ Stock Market US Index and the America’s Community Bankers NASDAQ Index.The graph assumes $100 was invested on December 31, 2006, the first date of Waterstone Financial trading, in Waterstone Financial common stock and each of those indices. Stock/Index 12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010 12/31/2011 Waterstone Financial, Inc (WSBF) NASDAQ Stock Market (^IXIC) ABA NASDAQ Commumity Bank Index (^ABAQ) 35 Item 6.Selected Financial Data SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA The summary financial information presented below is derived in part from the Company’s audited financial statements, although the table itself is not audited.The following data should be read together with the Company’s consolidated financial statements and related notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” later in this report. At or for the Year Ended December 31, (In Thousands, except per share amounts) Selected Financial Condition Data: Total assets $ Securities available for sale Federal Home Loan Bank stock Loans receivable, net Cash and cash equivalents Deposits Borrowings Total shareholders' equity Allowance for loan losses Selected Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes ) Provision for income taxes (benefit) 52 ) ) Net income (loss) $ ) $ ) $ ) $ ) $ Income (loss) per share – basic $ ) $ ) $ ) $ ) $ Income (loss) per share – diluted $ ) $ ) $ ) $ ) $ 36 At or for the Year Ended December 31, Selected Financial Ratios and Other Data: Performance Ratios: Return (loss) on average assets %) %) %) %) % Return (loss) on average equity ) Interest rate spread (1) Net interest margin (2) Noninterest expense to average assets Efficiency ratio (3) Average interest-earning assets to average interest-bearing liabilities Capital Ratios: Equity to total assets at end of period % Average equity to average assets Total capital to risk-weighted assets Tier I capital to risk-weighted assets Tier I capital to average assets Asset Quality Ratios: Allowance for loan losses as a percent of total loans % Allowance for loan losses as a percent of non-performing loans Net charge-offs to average outstanding loans during the period Non-performing loans as a percent of total loans Non-performing assets as a percent of total assets (1)Represents the difference between the weighted average yield on average interest-earning assets and the weighted average cost of interest-bearing liabilities. (2)Represents net interest income as a percent of average interest-earning assets. (3)Represents non-interest expense divided by the sum of net interest income and non-interest income. 37 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Overview Our profitability is highly dependent on our net interest income, mortgage banking income, the provision for loan losses and expenses related to real estate owned.Net interest income is the difference between the interest income we earn on our interest earnings assets which are loans receivable, investment securities and cash and cash equivalents and the interest we pay on deposits and other borrowings.The Bank is primarily a mortgage lender with loans secured by real estate comprising 97.3% of total loans receivable on December 31, 2011.Further, 88.5% of loans receivable are residential mortgage loans with over four-family loans comprising 44.0% of all loans on December 31, 2011.WaterStone Bank funds loan production primarily with retail deposits and Federal Home Loan Bank advances.The Bank’s mortgage banking subsidiary, Waterstone Mortgage Corporation, utilizes a line of credit provided by the Bank as its primary source of funding loans held for sale.In addition, Waterstone Mortgage Corporation utilizes lines of credit with external banks as necessary.On December 31, 2011, deposits comprised 68.0% of total liabilities.Time deposits, also known as certificates of deposit, accounted for 83.6% of total deposits at December 31, 2011.Federal Home Loan Bank advances outstanding on December 31, 2011 totaled $350.0 million, or 22.6% of total liabilities.During the current prolonged period of low interest rates and economic weakness, we have determined that an investment philosophy emphasizing short-term liquid investments is prudent and positions the Company to take advantage of the investment, lending and interest rate risk management opportunities that will exist as the local and national economies recover from the recession.Our high level of time deposits, relative to total deposits, may result in an increase in our cost of funds when market interest rates begin to increase. During the year ended December 31, 2011, our results of operations continued to be adversely affected by elevated levels of nonperforming loans and real estate owned.Weaknesses in our loan portfolio have required that we establish higher provisions for loan losses and incur significant loan charge-offs.The continued downturn in the local real estate market requires the Company to continually re-evaluate the inputs and assumptions used to determine the fair value of collateral and net present value of discounted future estimated cash flows related to loans receivable to ensure that the allowance for loan losses continues to be an accurate reflection of management’s best estimate of the amount needed to provide for the probable and estimable loss on impaired loans and other incurred losses in the loan portfolio.As a result, the Company determined that a provision for loan losses of $22.1 million was necessary during the year ended December 31, 2011 in order to maintain the allowance for loan losses at an appropriate level in relation to the risks management believes are inherent and estimable in our portfolio.Additional information regarding loan quality and its impact on our financial condition and results of operations can be found in the “Asset Quality” discussion. Our results of operations are also affected by noninterest income and noninterest expense.Noninterest income consists primarily of mortgage banking income.The increase in margins earned on the sale of mortgage loans in the secondary market yielded a $4.4 million increase in mortgage banking income during the year ended December 31, 2011 compared to the year ended December 31, 2010.Noninterest expense consists primarily of compensation and employee benefits, real estate owned expense and FDIC insurance premiums.The primary reason for the increase in noninterest expense compared to the prior year relates to the expansion of our mortgage banking operations.Of the $10.0 million increase in noninterest expense for the yearended December 31, 2011 compared to the year ended December 31, 2010, $6.1 million relates to our mortgage banking operations.Real estate owned expense increased by $5.6 million during the year ended December 31, 2011 compared to the prior year due to an increase in properties under management and an increase in write downs of asset values, which is reflective of a strategy to become more aggressive in pricing specific properties to expedite the sale process.During 2011 our noninterest expense has been and will continue to be adversely affected by elevated deposit insurance premium assessments from the FDIC.FDIC insurance premium expense totaled $3.8 million and $4.4 million during the years ended December 31, 2011 and 2010, respectively.Our results of operations are also significantly affected by general and local economic and competitive conditions, governmental policies and actions of regulatory authorities. Critical Accounting Policies Critical accounting policies are those that involve significant judgments and assumptions by management and that have, or could have, a material impact on our income or the carrying value of our assets. Allowance for Loan Losses. WaterStone Bank establishes valuation allowances on loans deemed to be impaired. A loan is considered impaired when, based on current information and events, it is probable that WaterStone Bank will not be able to collect all amounts due according to the contractual terms of the loan agreement. A valuation allowance is established for an amount equal to the impairment when the carrying amount of the loan exceeds the present value of the expected future cash flows, discounted at the loan’s original effective interest rate or the fair value of the underlying collateral (specific component).The Company recognizes the change in present value of expected future cash flows on impaired loans attributable to the passage of time as bad debt expense.On an ongoing basis, at least quarterly for financial reporting purposes, the fair value of collateral dependent impaired loans and real estate owned is determined or reaffirmed by the following procedures: · Obtaining updated real estate appraisals or performing updated discounted cash flow analysis; · Confirming that the physical condition of the real estate has not significantly changed since the last valuation date; · Comparison of the estimated current book value to that of updated sales values experienced on similar real estate owned; · Comparison of the estimated current book value to that of updated values seen on more current appraisals of similar properties; and · Comparison of the estimated current book value to that of updated listed sales prices on our real estate owned and that of similar properties (not owned by the Company). WaterStone Bank also establishes valuation allowances based on an evaluation of the various risk components that are inherent in the credit portfolio (general component). The risk components that are evaluated include past loan loss experience; the level of non-performing and classified assets; current economic conditions; volume, growth, and composition of the loan portfolio; adverse situations that may affect the borrower’s ability to repay; the estimated value of any underlying collateral; regulatory guidance; and other relevant factors. The allowance is increased by provisions charged to earnings and recoveries of previously charged-off loans and reduced by charge-offs. Charge-offs approximate the amount by which the outstanding principal balance exceeds the estimated net realizable value of the underlying collateral.The appropriateness of the allowance for loan losses is reviewed and approved quarterly by the WaterStone Bank board of directors. The allowance reflects management’s best estimate of the amount needed to provide for the probable loss on impaired loans and other inherent losses in the loan portfolio, and is based on a risk model developed and implemented by management and approved by the WaterStone Bank board of directors. 38 Actual results could differ from this estimate, and future additions to the allowance may be necessary based on unforeseen changes in loan quality and economic conditions.More specifically, if our future charge-off experience increases substantially from our past experience; or if the value of underlying loan collateral, in our case real estate, declines in value by a substantial amount; or if unemployment in our primary market area increases significantly; our allowance for loan losses may be inadequate and we will incur higher provisions for loan losses and lower net income in the future. In addition, state and federal regulators periodically review the WaterStone Bank allowance for loan losses. Such regulators have the authority to require WaterStone Bank to recognize additions to the allowance at the time of their examination. Income Taxes.The Company and its subsidiaries file consolidated federal and combined state income tax returns. The provision for income taxes is based upon income in the consolidated financial statements, rather than amounts reported on the income tax return.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases as well as for net operating loss carry forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized as income or expense in the period that includes the enactment date. Under generally accepted accounting principles, a valuation allowance is required to be recognized if it is “more likely than not” that a deferred tax asset will not be realized.The determination of the realizability of the deferred tax assets is highly subjective and dependent upon judgment concerning management's evaluation of both positive and negative evidence, the forecasts of future income, applicable tax planning strategies, and assessments of current and future economic and business conditions. Examples of positive evidence may include the existence of taxes paid in available carry-back years as well as the probability that taxable income will be generated in future periods.Examples of negative evidence may include cumulative losses in a current year and prior two years and general business and economic trends.At both December 31, 2011 and December 31, 2010, the Company determined a valuation allowance continued to be necessary, largely based on the negative evidence represented by a cumulative loss in the most recent three-year period caused by the significant loan loss provisions recorded during those three years.In addition, general uncertainty regarding the economy and the housing market has increased the potential volatility and uncertainty of projected earnings.Management is required to re-evaluate the deferred tax asset and the related valuation allowance quarterly. Positions taken in the Company’s tax returns are subject to challenge by the taxing authorities upon examination.The benefit of uncertain tax positions are initially recognized in the financial statements only when it is more likely than not the position will be sustained upon examination by the tax authorities.Such tax positions are both initially and subsequently measured as the largest amount of tax benefit that has a greater than 50% likelihood of being realized upon settlement with the tax authority, assuming full knowledge of the position and all relevant facts.Interest and penalties on income tax uncertainties are classified within income tax expense in the income statement. Management believes the Company’s tax policies and practices are critical because the determination of the tax provision and current and deferred tax assets and liabilities have a material impact on our net income and the carrying value of our assets.We have no plans to change the tax recognition methodology in the future without hard evidence of sustainable earnings trends which are reliant on net interest income, mortgage banking income and significantly reduced credit losses.If the estimated valuation allowance against our deferred asset is adjusted it will affect our future net income. Fair Value Measurements.The Company determines the fair value of its assets and liabilities in accordance with ASC820. ASC 820 establishes a standard framework for measuring and disclosing fair value under GAAP. A number of valuation techniques are used to determine the fair value of assets and liabilities in the Company’s financial statements. The valuation techniques include quoted market prices for investment securities, appraisals of real estate from independent licensed appraisers and other valuation techniques. Fair value measurements for assets and liabilities where limited or no observable market data exists are based primarily upon estimates, and are often calculated based on the economic and competitive environment, the characteristics of the asset or liability and other factors. Therefore, the valuation results cannot be determined with precision and may not be realized in an actual sale or immediate settlement of the asset or liability. Additionally, there are inherent weaknesses in any calculation technique, and changes in the underlying assumptions used, including discount rates and estimates of future cash flows, could significantly affect the results of current or future values. Significant changes in the aggregate fair value of assets and liabilities required to be measured at fair value or for impairment are recognized in the income statement under the framework established by GAAP. Comparison of Financial Condition at December 31, 2011 and at December 31, 2010 Total Assets. Total assets decreased by $96.1 million, or 5.3%, to $1.71 billion at December 31, 2011 from $1.81 billion at December 31, 2010. The decrease in total assets reflects decreases in loans receivable of $89.8 million.Funds received upon the repayment of loans held in portfolio were utilized to pay down $95.7 million in time deposits. Cash and Cash Equivalents. Cash and cash equivalents increased by $5.0 million, or 6.7%, to $80.4 million at December 31, 2011 from $75.3 million at December 31, 2010.The increase in cash and cash equivalents reflects the Company’s decision to maintain higher than usual liquidity given the current economic environment and relatively low rates of return available on securities and other investments. Securities Available for Sale. Securities available for sale increased by $3.4 million, or 1.7%, to $206.5 million at December 31, 2011 from $203.2 million at December 31, 2010.This increase reflects a $13.7 million increase in government sponsored enterprise bonds a $7.9 million increase in municipal securities and a $3.9 million increase in certificates of deposit, partially offset by $22.0 million decrease in mortgage-backed securities and collateralized mortgage obligations.The shift in the composition of the securities portfolio towards less volatile, shorter-term debt securities reflects a decision to increase portfolio liquidity.As of December 31, 2011, the Company holds two available for sale private label issue collateralized mortgage obligations with a total fair value of $18.5 million and an amortized cost of $19.5 million that were determined to be other than temporarily impaired.The $1.0 million unrealized loss (before taxes) is included in other comprehensive income.During the year ended December 31, 2011, $456,000 was recognized as additional other than temporary impairment with respect to one of the private label issue collateralized mortgage obligations which was charged against earnings. Loans Held for Sale. Loans held for sale decreased by $7.8 million, or 8.2%, to $88.3 million at December 31, 2011, from $96.1 million at December 31, 2010.During the latter half of fiscal 2010, Waterstone Mortgage Corporation capitalized on its branch expansion and low interest rate environment to significantly increase its loan origination activity.This origination activity resulted in a historically high level of loans held for sale as of December 31, 2010. 39 Loans Receivable. Loans receivable held for investment decreased $89.8 million, or 6.9%, to $1.22 billion at December 31, 2011 from $1.31 billion at December 31, 2010.The 2011 decrease in total loans receivable was primarily attributable to an $85.2 million decrease in one- to four-family loans, a $12.0 million decrease in home equity loans and an $11.6 million decrease in construction and land loans.The decrease in one- to four-family loans reflects a decline in loan demand for variable-rate real estate mortgage loans as recent borrowers have preferred long-term fixed-rate products that the Company does not generally retain in its portfolio.The decrease in construction and land loans reflects a strategy to reduce exposure to this segment of the portfolio.Decreases in loan balances in these and other categories also reflect an overall decrease in demand due to current economic conditions combined with the Company’s more stringent loan underwriting requirements.As a result of the low interest rate environment with respect to long-term fixed-rate real estate mortgage products, the Company has experienced a shift in the composition of loan originations during 2011 and 2010 from one- to four-family residential variable-rate loans to residential real estate loans collateralized by over four-family properties and commercial real estate, as these categories of borrowers displayed relatively stable levels of demand for our existing products.During the year ended December 31, 2011, $28.3 million in loans were transferred to real estate owned and $18.8 million were charged-off, net of recoveries. Allowance for Loan Losses. The allowance for loan losses increased $3.3 million, or 11.2%, to $32.4 million at December 31, 2011 from $29.2 million at December 31, 2010.The increase in the allowance for loan loss during the year ended December 31, 2011 is attributable to a $1.5 million increase in specific loan loss reserves related to impaired loans and a $1.8 million increase in the general valuation allowance.The $1.5 million increase in specific loan loss reserves was primarily the result of collateral shortfalls pertaining to a relatively small number of lending relationships that were identified as impaired during the year ended December 31, 2011.The reserves established with respect to these loans resulted in an overall increase in specific reserves, despite a decrease in the overall level of impaired loans during the year ended December 31, 2011.The increase in the general valuation allowance resulted from an increase in loans that, while they may still be performing have been identified as having higher risk characteristics.During the year ended December 31, 2011, the increase in the amount and number of loans identified as exhibiting elevated levels of risk with respect to loss outweighed the decline in non-accrual loans.Loans with elevated risk profiles include loans internally classified as substandard.As of December 31, 2011, the allowance for loan losses to total loans receivable was 2.67% and was equal to 41.46% of non-performing loans, compared to 2.23% and 34.66%, respectively, at December 31, 2010.Of the overall $3.3 million increase in the allowance for loan losses during the year ended December 31, 2011, $1.3 million related to the one- to four-family category and an additional $1.4 million related to the over four-family category.Weakness in the residential real estate market has continued for the past four years and the risk of loss on loans secured by residential real estate remains at an elevated level.That portion of the allowance for loan losses attributable to mortgage loans secured by residential real estate has increased slightly to 85.5% of the total allowance for loan losses at December 31, 2011 compared to 83.6% at December 31, 2010. Real Estate Owned. Total real estate owned decreased $1.1 million, or 1.9%, to $56.7 million at December 31, 2011 from $57.8 million at December 31, 2010.During the year ended December 31, 2011, $28.3 million was transferred from loans to real estate owned upon completion of foreclosure.Declines in property values evidenced by updated appraisals, responses to list prices on properties held for sale and/or deterioration in the condition of properties resulted in write downs totaling $6.8 million during the year ended December 31, 2011.During the same period, sales of real estate owned totaled $22.4 million. Prepaid Expenses and Other Assets. Prepaid expenses and other assets declined by $3.1 million or 26.9%, to $8.4 million at December 31, 2011 from $11.4 million at December 31, 2010.The decline is primarily due to a decrease in receivables due from third parties related to the origination of loans held for sale. Deposits. Total deposits decreased $94.2 million, or 8.2%, to $1.05 billion at December 31, 2011 from $1.15 billion at December 31, 2010.The overall reduction in deposits primarily reflectsa decrease in time deposits.During calendar 2010, proceeds received from the loan principal pay downs were primarily utilized to maintain a higher than normal level of liquidity.As an adequate level of liquidity has been achieved, the Company has responded to additional reductions in the loan portfolio by allowing for strategic runoff of time deposits.Total time deposits decreased $95.7 million, or 9.8%, to $878.7 million at December 31, 2011 from $974.4 million at December 31, 2010.Time deposits originated through local retail outlets decreased $81.6 million, or 8.5%, to $878.3 million at December 31, 2011 from $960.0 million at December 31, 2010.Time deposits originated through the wholesale market decreased $14.0 million, or 97.2%, to $399,000 at December 31, 2011 from $14.4 million at December 31, 2010.Due to the consent order issued by state and federal regulators effective December 18, 2009, the Bank is prohibited from accepting or renewing brokered deposits and all other deposit interest rates are capped by the FDIC.Total money market and savings deposits increased $699,000, or 0.7%, to $104.1 million at December 31, 2011 from $103.4 million at December 31, 2010.Total demand deposits increased $722,000, or 1.1%, to $68.5 million at December 31, 2011 from $67.7 million at December 31, 2010. Borrowings. Total borrowings increased $4.2 million, or 0.9%, to $461.1 million at December 31, 2011 from $457.0 million at December 31, 2010.The increase in borrowings relates entirely to an increase in the use of bank lines of credit to finance loans held for sale.The balance of these lines of credit increased by $4.2 million, to $27.1 million at December 31, 2011, from $23.0 million at December 31, 2010. Shareholders’ Equity. Shareholders’ equity decreased by $5.8 million, or 3.4%, to $166.4 million at December 31, 2011 from $172.2 million at December 31, 2010.The decrease in stockholders’ equity was primarily due to a $7.5 million decrease in retained earnings reflecting the net loss for the year ended December 31, 2011.The decrease in retained earnings was partially offset by a $940,000 increase in additional paid in capital related to stock compensation benefits and an $854,000 decrease in unearned ESOP shares and a $170,000 decrease in accumulated other comprehensive income. 40 Average Balance Sheets, Interest and Yields/Costs The following tables set forth average balance sheets, average yields and costs, and certain other information for the periods indicated.No tax-equivalent yield adjustments were made, as the effect thereof was not material.All average balances are daily average balances.Non-accrual loans were included in the computation of average balances.The yields set forth below include the effect of deferred fees, discounts and premiums that are amortized or accreted to interest income or expense. Years Ended December 31, Average Average Average Average Average Average Balance Interest Rate Balance Interest Rate Balance Interest Rate (Dollars in Thousands) Interest-earning assets: Loans receivable and held for sale $ $ % $ $ % $ $ % Mortgage related securities (5) Debt securities, federal funds sold and short-term investments (5) (6) Total interest-earning assets Noninterest-earning assets Total assets $ $ $ Interest-bearing liabilities: Demand accounts 30 37 35 Money market and savings accounts Certificates of deposit Total interest-bearing deposits Borrowings Total interest-bearing liabilities Noninterest-bearing liabilities Non-interest bearing deposits Other non-interest bearing liabilities Total non-interest bearing liabilities Total liabilities Equity Total liabilities and equity $ $ $ Net interest income Net interest rate spread (2) % % % Net interest-earning assets (3) $ $ $ Net interest margin (4) % % % Average interest-earning assets to average interest-bearing liabilities % % % (1) Includes net deferred loan fee amortization income of $636,000, $739,000 and $887,000 for the years ended December 31, 2011, 2010 and 2009, respectively. (2)Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (3)Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (4)Net interest margin represents net interest income divided by average total interest-earning assets. (5)Average balance of available for sale securities is based on amortized historical cost. (6) Interest income from tax exempt securities is not significant to total interest income, therefore, interest and yield on interest earnings assets are not stated on a tax equivalent basis. 41 Rate/Volume Analysis The following table sets forth the effects of changing rates and volumes on our net interest income for the periods indicated.The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).The net column represents the sum of the prior columns.For purposes of this table, changes attributable to changes in both rate and volume that cannot be segregated have been allocated proportionately based on the changes due to rate and the changes due to volume. Years Ended December 31, Years Ended December 31, 2011 vs. 2010 2010 vs. 2009 Increase (Decrease) due to Increase (Decrease) due to Volume Rate Net Volume Rate Net (In Thousands) Interest and dividend income: Loans receivable and held for sale(1) (2) $ ) ) ) $ ) ) ) Mortgage related securites ) Other interest-earning assets ) Total interest-earning assets ) Interest expense: Demand accounts - (7
